EXHIBIT 10.1

 

FIRST AMENDMENT TO TERM LOAN AGREEMENT

This FIRST AMENDMENT TO TERM LOAN AGREEMENT dated as of July 22, 2020 (this
“Amendment”), is by and among WEYERHAEUSER COMPANY, a Washington corporation
(the “Borrower”), the LENDERS party hereto, the VOTING PARTICIPANTS party hereto
and NORTHWEST FARM CREDIT SERVICES, PCA, as administrative agent (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, a term loan facility has been established in favor of the Borrower
pursuant to the terms of that certain Term Loan Agreement dated as of July 24,
2017 (the “Existing Term Loan Agreement”), among the Borrower, the lenders from
time to time party thereto (the “Lenders”) and the Administrative Agent; and

WHEREAS, the Borrower has requested certain modifications to the Existing Term
Loan Agreement, and all of the Lenders and Voting Participants have agreed to
the requested modifications on the terms set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.  Defined Terms.  Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Amended Term Loan
Agreement (as defined below).

2.  Amendments.  Effective as of the First Amendment Effective Date (as defined
below), (a) the Existing Term Loan Agreement (excluding the Schedules and
Exhibits thereto (other than Exhibit F), each of which shall remain as in effect
immediately prior to the First Amendment Effective Date except as set forth
herein) is hereby amended by inserting the language indicated in single or
double underlined text  (indicated textually in the same manner as the following
examples: single-underlined text or double-underlined text) in Exhibit A hereto
and by deleting the language indicated by strikethrough text (indicated
textually in the same manner as the following example: stricken text) in Exhibit
A hereto and (b) Exhibit F to the Existing Term Loan Agreement is hereby amended
and restated in its entirety to be in the form set forth in Exhibit F hereto.

3.  Conditions Precedent.  This Amendment shall become effective on the first
date (the “First Amendment Effective Date”) on which the Administrative Agent
shall have executed a counterpart of this Amendment and shall have received from
the Borrower, each Lender and each Voting Participant either (i) a counterpart
of this Amendment signed on behalf of such party or (ii) evidence satisfactory
to the Administrative Agent (which may include delivery by facsimile, email or
other electronic imaging transmission of a copy of a signature by such party of
a counterpart hereof) that such party has signed a counterpart of this
Amendment.

4.  Representations and Warranties.  The Borrower hereby represents and warrants
that:

(a)  the representations and warranties contained in Article III of the Amended
Term Loan Agreement are true and correct in all material respects (except to the
extent that such representations and warranties are already qualified by
materiality, in which case they shall be true and correct in all respects) on
and as of the First Amendment Effective Date, except to the extent that such
representations and warranties expressly relate to a prior date, in which case
they are true and correct

 

CHAR1\1730877v7

--------------------------------------------------------------------------------

 

in all material respects (except to the extent that such representations and
warranties are already qualified by materiality, in which case they shall be
true and correct in all respects) on and as of such prior date; provided that
for purposes of this clause (a), (i) Section 3.04(a) of the Amended Term Loan
Agreement shall be deemed to refer to the most recent audited financial
statements of the Borrower furnished pursuant to Section 5.01(a) of the Amended
Term Loan Agreement, (ii) the reference to “December 31, 2016” in Sections
3.04(b) of the Amended Term Loan Agreement shall be deemed to refer to “December
31, 2019” and (iii) the term “Disclosed Matters” shall mean any information
disclosed in (x) the Annual Report on Form 10-K of the Borrower for the fiscal
year ended December 31, 2019 and all other reports publicly filed by the
Borrower with the SEC on Forms 10-K, 10-Q or 8-K since December 31, 2019 and
prior to the First Amendment Effective Date and (y) the actions, suits and
proceedings disclosed on Schedule 3.06 to the Existing Term Loan Agreement;

(b)   no Default exists on and as of the First Amendment Effective Date after
giving effect to this Amendment;

(c)  this Amendment has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and to general principles of equity, regardless of whether considered
in a proceeding in equity or at law; and

(d)  the execution, delivery and performance of this Amendment by the Borrower
(i) will not violate the charter or by-laws of the Borrower, (ii) will not
violate any applicable law or order of any Governmental Authority, (iii) will
not violate or result (alone or with notice or lapse of time, or both) in a
default under any indenture or other agreement or instrument binding upon the
Borrower or any Restricted Subsidiary or any of their assets and (iv) will not
result in the creation or imposition of any Lien on any asset now owned or
hereafter acquired by the Borrower or any Restricted Subsidiary, except in each
case referred to in clauses (ii), (iii) and (iv), to the extent that any such
failure to obtain or make or any such violation, default or payment,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

5.  Acknowledgement Regarding Replacement Credit Agreement under Installment
Note.  Each Lender and Voting Participant that is also a lender or participant
under the Secured Financing Agreement, dated as of December 20, 2013, among
MeadWestvaco Timber Note Holding Company II, LLC, Northwest Farm Credit
Services, PCA, as administrative agent, and the lenders party thereto, hereby
acknowledges its understanding and agreement that (a) the Amended Credit
Agreement constitutes, as of the First Amendment Effective Date, a “Replacement
Credit Agreement” for all purposes of the Amended and Restated Installment Note
dated December 16, 2013, as amended as of April 28, 2016, of the Borrower (the
“Installment Note”), and (b) none of the changes effected pursuant to this
Amendment to any of the covenants or representations and warranties set forth in
the Existing Term Loan Agreement is material and adverse to the interests of
such Lender or Voting Participant.  The Borrower hereby concurs with, and agrees
to, the foregoing acknowledgements and agreements.

6.  No Other Changes; Ratification.  Except as expressly modified or waived
hereby, all of the terms and provisions of the Existing Term Loan Agreement
(including the Schedules and Exhibits thereto) and the other Loan Documents
shall remain in full force and effect and are hereby ratified and
confirmed.  The term “this Agreement”, as used in the Existing Credit Agreement,
or “Term Loan Agreement” or similar references, as used in each of the other
Loan Documents, shall hereafter mean the Amended Term Loan Agreement.  This
Amendment constitutes a “Loan Document” for all purposes of the other Loan
Documents.

 

2

CHAR1\1730877v7

--------------------------------------------------------------------------------

 

7.  Counterparts; Facsimile/Email.  This Amendment may be executed in any number
of counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile, email or other electronic imaging
shall be effective as delivery of a manually executed counterpart of this
Agreement.

8.  Loan Modification.  By its execution of this Amendment, the Borrower hereby
authorizes the Administrative Agent to consider this Amendment its application
for loan modification on the terms and conditions set forth herein.

9.  Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.

10.  Entirety.  This Amendment and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.

11.  Incorporation by Reference.  The provisions of Sections 9.07, 9.09(b),
9.09(c), 9.09(d), 9.10 and 9.11 of the Existing Credit Agreement are hereby
incorporated by reference as if set forth in full herein, mutatis mutandis.

[SIGNATURE PAGES FOLLOW]

 

 

3

CHAR1\1730877v7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

BORROWER:

WEYERHAEUSER COMPANY

 

 

 

By: /s/ Laura B. Smith

Name: Laura B. Smith

Title:   Vice President & Treasure

 

 

 

 






WEYERHAEUSER COMPANY

FIRST AMENDMENT TO TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT

AND LENDERS:

NORTHWEST FARM CREDIT SERVICES, PCA, as Administrative Agent and a Lender

 

 

 

By: /s/ Jeremy A. Roewe

Name: Jeremy A. Roewe

Title:   Vice President

 

 

 

 






WEYERHAEUSER COMPANY

FIRST AMENDMENT TO TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

 

COBANK, FCB, as a Lender

 

 

 

By: /s/ Michael Tousignant

Name: Michael Tousignant

Title:   Vice President

 

 

 

 

 

 

 

 

 

 

 

 






WEYERHAEUSER COMPANY

FIRST AMENDMENT TO TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

VOTING PARTICIPANTS:

AMERICAN AGCREDIT, FLCA,

as a Voting Participant

 

 

 

By:  /s/ Janice T. Thede

Name:  Janice T. Thede

Title:    Vice President

 

 

 



WEYERHAEUSER COMPANY

FIRST AMENDMENT TO TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

VOTING PARTICIPANTS:

FARM CREDIT MID-AMERICA, FLCA,

as a Voting Participant

 

 

 

By:  /s/ Tabatha Hamilton

Name:  Tabatha Hamilton

Title:    Vice President, Food and Agribusiness

 

 

 



WEYERHAEUSER COMPANY

FIRST AMENDMENT TO TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

VOTING PARTICIPANTS:

FARM CREDIT EAST, ACA,

as a Voting Participant

 

 

 

By:  /s/ Benjamin Thompson

Name:  Benjamin Thompson

Title:    Vice President

 

 

 

WEYERHAEUSER COMPANY

FIRST AMENDMENT TO TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

 

VOTING PARTICIPANTS:

FARM CREDIT SERVICES OF AMERICA, FLCA,

as a Voting Participant

 

 

 

By:  /s/ Nick King

Name:  Nick King

Title:    Vice President

 

 

 



WEYERHAEUSER COMPANY

FIRST AMENDMENT TO TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

VOTING PARTICIPANTS:

GREESTONE FARM CREDIT SERVICES, FLCA,

as a Voting Participant

 

 

 

 

By:  /s/ Shane Pritchard

Name:  Shane Pritchard

Title:    Vice President of Capital Markets

 

 

 



WEYERHAEUSER COMPANY

FIRST AMENDMENT TO TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

VOTING PARTICIPANTS:

WESTERN AGCREDIT, PCA,

as a Voting Participant

 

 

 

By:  /s/ Jonathan Howard

Name:  Jonathan Howard

Title:    Vice President

 

 

 



WEYERHAEUSER COMPANY

FIRST AMENDMENT TO TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

VOTING PARTICIPANTS:

AGCOUNTRY FARM CREDIT SERVICES, FLCA

(f/k/a FCS Commercial Finance Group, for AgCountry Farm Credit Services, FLCA),

as a Voting Participant

 

 

 

By:  /s/ Lisa Caswell

Name:  Lisa Caswell

Title:    Vice President

 

 

 



WEYERHAEUSER COMPANY

FIRST AMENDMENT TO TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

VOTING PARTICIPANTS:

FARM CREDIT WEST, FLCA,

as a Voting Participant

 

 

 

By:  /s/ Rob Stornetta

Name:  Rob Stornetta

Title:    Senior Vice President

 

 

 



WEYERHAEUSER COMPANY

FIRST AMENDMENT TO TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

VOTING PARTICIPANTS:

FRESNO-MADERA FEDERAL LAND BANK

ASSOCIATION, FLCA,

as a Voting Participant

 

 

 

By:  /s/ Robert L. Herrick

Name:  Robert L. Herrick

Title:    Director Capital Markets

 

 

 



WEYERHAEUSER COMPANY

FIRST AMENDMENT TO TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

VOTING PARTICIPANTS:

FARM CREDIT OF NEW MEXICO, FLCA,

as a Voting Participant

 

 

 

By:  /s/ Mitch Selking

Name:  Mitch Selking

Title:    Director Corporate Agribusiness Lending

 

 

 



WEYERHAEUSER COMPANY

FIRST AMENDMENT TO TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

VOTING PARTICIPANTS:

YOSEMITE LAND BANK, FLCA,

as a Voting Participant

 

 

 

By:  /s/ Steven M. Mizuno

Name:  Steven M. Mizuno

Title:    SVP – Credit Administration

 

 

 



WEYERHAEUSER COMPANY

FIRST AMENDMENT TO TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

VOTING PARTICIPANTS:

AGCHOICE FARM CREDIT, ACA, for itself and/or

agent/nominee for AgChoice Farm Credit, FLCA,

as a Voting Participant

 

 

 

By:  /s/  Joshua L. Larock

Name:  Joshua L. Larock

Title:    Vice President

 

 

 



WEYERHAEUSER COMPANY

FIRST AMENDMENT TO TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

VOTING PARTICIPANTS:

FARM CREDIT BANK OF TEXAS,

as a Voting Participant

 

 

 

By:  /s/ Eric Estey

Name:  Eric Estey

Title:    Vice President

 

 

 



WEYERHAEUSER COMPANY

FIRST AMENDMENT TO TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

VOTING PARTICIPANTS:

AGFIRST FARM CREDIT BANK,

as a Voting Participant

 

 

 

By:  /s/ Leighton C. McLendon

Name:  Leighton C. McLendon

Title:    Vice President

 

 

 



WEYERHAEUSER COMPANY

FIRST AMENDMENT TO TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

VOTING PARTICIPANTS:

CAPITAL FARM CREDIT, FLCA,

as a Voting Sub-Participant

 

 

 

By:  /s/ Vladimir Kolesnikov

Name:  Vladimir Kolesnikov

Title:    Director Capital Markets

 

 

 

WEYERHAEUSER COMPANY

FIRST AMENDMENT TO TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------

Exhibit a

 

 

TERM LOAN AGREEMENT

dated as of

July 24, 2017,

among

WEYERHAEUSER COMPANY,

The LENDERS Party Hereto

and

NORTHWEST FARM CREDIT SERVICES, PCA,

as Administrative Agent,

___________________________

NORTHWEST FARM CREDIT SERVICES, PCA

and

COBANK, ACB,

as Joint Lead Arrangers and Joint Bookrunners,

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

Article I Definitions

1

 

 

Section 1.01

Defined Terms1

 

Section 1.02

Classification of Loans and Borrowings1720

 

Section 1.03

Terms Generally1720

 

Section 1.04

Accounting Terms; GAAP1721

 

Section 1.05

Rates21

 

Section 1.06

Divisions21

Article II The Credits

1822

 

 

Section 2.01

Commitments1822

 

Section 2.02

Loans and Borrowings1822

 

Section 2.03

Requests for Borrowings1923

 

Section 2.04

[Reserved]2023

 

Section 2.05

[Reserved]2023

 

Section 2.06

Funding of Borrowings2023

 

Section 2.07

Interest Elections2024

 

Section 2.08

Termination of Commitments2225

 

Section 2.09

Repayment of Loans; Evidence of Debt2226

 

Section 2.10

Prepayment of Loans2226

 

Section 2.11

Fees2327

 

Section 2.12

Interest2327

 

Section 2.13

Alternate Rate of Interest2428

 

Section 2.14

Increased Costs. (a) If any Change in Law shall:2429

 

Section 2.15

Break Funding Payments2732

 

Section 2.16

Taxes2833

 

Section 2.17

Payments Generally; Pro Rata Treatment; Sharing of Setoffs3237

 

Section 2.18

Mitigation Obligations; Replacement of Lenders3338

 

Section 2.19

Defaulting Lenders3540

Article III Representations and Warranties

3540

 

 

Section 3.01

Organization; Powers3540

 

Section 3.02

Authorization; Enforceability3540

 

Section 3.03

Governmental Approvals; Absence of Conflicts3540

 

Section 3.04

Financial Condition; No Material Adverse Change3641

 

Section 3.05

Properties3641

 

Section 3.06

Litigation3641

 

Section 3.07

Compliance with Laws3641

 

Section 3.08

Investment Company Status3641

 

Section 3.09

Taxes3642

 

Section 3.10

ERISA3742

 

Section 3.11

Disclosure3742

 

Section 3.12

Federal Reserve Regulations3742

 

Section 3.13

Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions3742

i

 

--------------------------------------------------------------------------------

 

Article IV Conditions

3843

 

Article V Affirmative Covenants

3944

 

 

Section 5.01

Financial Statements and Other Information3944

 

Section 5.02

Notices of Default4146

 

Section 5.03

Existence; Conduct of Business4146

 

Section 5.04

Payment of Taxes4146

 

Section 5.05

Maintenance of Properties4146

 

Section 5.06

Insurance4146

 

Section 5.07

Books and Records; Inspection Rights4146

 

Section 5.08

Compliance with Laws4247

 

Section 5.09

Use of Credit4247

 

Section 5.10

Claim Agreement4247

 

Section 5.11

Farm Credit Equities4247

Article VI Negative Covenants

4449

 

 

Section 6.01

Secured Indebtedness4449

 

Section 6.02

Sale and Lease-Back Transactions4651

 

Section 6.03

Merger, Consolidation and Other Fundamental Changes4651

 

Section 6.04

Funded Debt Ratio4651

 

Section 6.05

Total Adjusted Shareholders’ Equity4651

 

Section 6.06

Change in Business4651

Article VII Events of Default

4652

 

Article VIII The Administrative Agent

4954

 

Article IX Miscellaneous

5257

 

 

Section 9.01

Notices5257

 

Section 9.02

Waivers; Amendments5459

 

Section 9.03

Expenses; Indemnity; Damage Waiver5661

 

Section 9.04

Successors and Assigns5964

 

Section 9.05

Survival6469

 

Section 9.06

Counterparts; Integration; Effectiveness6469

 

Section 9.07

Severability6470

 

Section 9.08

Right of Setoff6570

 

Section 9.09

Governing Law; Jurisdiction; Consent to Service of Process6570

 

Section 9.10

WAIVER OF JURY TRIAL6671

 

Section 9.11

Headings6671

 

Section 9.12

Confidentiality6671

 

Section 9.13

Interest Rate Limitation6772

 

Section 9.14

USA PATRIOT Act Notice6772

 

Section 9.15

No Fiduciary Relationship6773

 

Section 9.16

Non-Public Information6873

 

Section 9.17

Acknowledgement and Consent to Bail-In of EEA
Affected Financial Institutions6873

 

Section 9.18

Acknowledgement Regarding Replacement Credit Agreement under Installment
Note6974

 

Section 9.19

Certain ERISA Matters74

ii

 

--------------------------------------------------------------------------------

 

 

 




iii

 

--------------------------------------------------------------------------------

 

 

SCHEDULES:

Schedule 1.01

—Unrestricted Subsidiaries

Schedule 2.01

—Lenders; Commitments

Schedule 3.06

—Litigation

Schedule 9.04

—Voting Participants

 

EXHIBITS:

Exhibit A

—Form of Assignment and Assumption

Exhibit B

—Form of Borrowing/Interest Election Request

Exhibit C

—Form of Claim Agreement

Exhibit D-1

—Form of U.S. Tax Compliance Certificate for Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit D-2

—Form of U.S. Tax Compliance Certificate for Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit D-3

—Form of U.S. Tax Compliance Certificate for Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit D-4

—Form of U.S. Tax Compliance Certificate for Foreign Lenders that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit E

—Form of Compliance Certificate

Exhibit F

—Form of Cost of Funds True-Up Certificate

 

 

 

iv

 

--------------------------------------------------------------------------------

 

TERM LOAN AGREEMENT dated as of July 24, 2017 (this “Agreement”), among
WEYERHAEUSER COMPANY, a Washington corporation, the LENDERS party hereto and
NORTHWEST FARM CREDIT SERVICES, PCA, as Administrative Agent.

The parties hereto agree as follows:

Article I

Definitions

Section 1.01Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:

“Administrative Agent” means Northwest Farm Credit Services, PCA, in its
capacity as the administrative agent hereunder and under the other Loan
Documents, and its successors in such capacity as provided in Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Agreement” has the meaning set forth in the preamble hereto.

“Anti-Corruption Laws” means all laws, rules and regulations of the United
States and Canada applicable to the Borrower or any Restricted Subsidiary from
time to time concerning or relating to bribery or corruption, including the
United States Foreign Corrupt Practices Act of 1977 and the Corruption of
Foreign Public Officials Act (Canada).

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules related to terrorism
financing, money laundering, any predicate crime to money laundering or any
financial record keeping, including any applicable provision of the Patriot Act
and The Currency and Foreign Transactions Reporting Act (also known as the “Bank
Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and
1951-1959).

“Applicable Rate” means, for any day, with respect to any Base Rate Loan or
Eurodollar Loan, as the case may be, the applicable rate per annum set forth
below based upon the Ratings received from S&P and Moody’s:



 

--------------------------------------------------------------------------------

 

 

S&P:

Moody’s:

Level 1

A- or higher

A3 or higher

Level 2

BBB+

Baa1

Level 3

BBB

Baa2

Level 4

BBB-

Baa3

Level 5

BB+ or lower

Ba1 or lower

Eurodollar Loan

1.50%

1.55%

1.60%

1.725%

2.00%

Base Rate Loan

0.50%

0.55%

0.60%

0.725%

1.00%

 

For purposes of the foregoing, (a) in the event either S&P or Moody’s shall not
have in effect a Rating (other than by reason of the circumstances referred to
in the last sentence of this definition), the Applicable Rate shall be based on
the remaining Rating by either S&P or Moody’s, as the case may be, (b) in the
event neither S&P nor Moody’s shall have in effect a Rating (other than by
reason of the circumstances referred to in the last sentence of this
definition), the Applicable Rate shall be based on Level 5, (c) if the Ratings
established by S&P or Moody’s shall fall within different Levels, the Applicable
Rate shall be based on the higher of the two Ratings, unless the Ratings differ
by two or more Levels, in which case the Applicable Rate shall be based on the
Level one level below that corresponding to the higher Rating, and (d) if the
Rating by S&P or Moody’s shall be changed (other than as a result of a change in
the rating system of S&P or Moody’s), such change shall be effective as of the
date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change is received by the Borrower, the
Administrative Agent or the Lenders.  Each change in the Applicable Rate shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change.  If the rating system of S&P or Moody’s shall change, or if any such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of a
Rating from such rating agency (it being agreed that, notwithstanding anything
in Section 9.02 to the contrary, any such amendment may be effected with the
consent of the Required Lenders) and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the Rating
from such rating agency most recently in effect prior to such change or
cessation.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Arrangers” means Northwest Farm Credit Services, PCA and CoBank, ACB, in their
capacities as the joint lead arrangers and joint bookrunners for the credit
facility provided for herein.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, in the form of Exhibit A or any other form
approved by the

2

 

--------------------------------------------------------------------------------

 

Administrative Agent and the Borrower, in each case with the consent of any
Person whose consent is required by Section 9.04 and accepted by the
Administrative Agent.

“Attributable Debt” means, in respect of any Sale and Lease-Back Transaction at
any time, the present value (discounted at the interest rate implicit in such
transaction) of the obligation of the lessee for rental payments during the
remaining term of the applicable lease (including any period for which such
lease has been extended or may, at the option of the lessor, be extended),
determined in accordance with GAAP; provided that if such Sale and Lease-Back
Transaction results in a Capital Lease Obligation, the amount of “Attributable
Debt” represented thereby will be determined in accordance with the definition
of “Capital Lease Obligations.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEAany
Affected Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time that is described in
the EU Bail-In Legislation Schedule., and (b) with respect to the United
Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended from time to
time) and any other law, regulation or rule applicable in the United Kingdom
relating to the resolution of unsound or failing banks, investment firms or
other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings).

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority so long as such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1% per annum and (c) LIBOR on such day (or if such
day is not a Business Day, the immediately preceding Business Day) for a deposit
in dollars with a maturity of one month plus 1% per annum.  For purposes of
clause (c) above, LIBOR on any day shall be based on the LIBOR Screen Rate (or,
if the LIBOR Screen Rate is not available for such one-month maturity, the
Interpolated Screen Rate) at approximately 11:00 a.m., London time, on such day
for deposits in dollars with a maturity of one month; provided that if such rate
shall be less than zero, such rate shall be deemed to be zero for all purposes
of this Agreement.  Any change in the Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or LIBOR shall be effective from and
including the

3

 

--------------------------------------------------------------------------------

 

effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or LIBOR, respectively. If the Base Rate is being used as an alternate rate
of interest pursuant to Section 2.13 (for the avoidance of doubt, only until any
amendment has become effective pursuant to Section 2.13(b)), then Base Rate
shall be determined without regard to clause (c) above.

“Base Rate Loan” means a Loan that bears interest at a rate determined by
reference to the Base Rate.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body
and/or (ii) any evolving or then-prevailing market convention for determining a
rate of interest as a replacement to LIBOR for U.S. dollar-denominated
syndicated credit facilities and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than
zero, the Benchmark Replacement will be deemed to be zero for the purposes of
this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero), that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body and/or (b) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate”, the definition of “Interest Period”,
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent (in consultation
with the Borrower) determines in its commercially reasonable discretion may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent determines in its commercially reasonable discretion that
adoption of any portion of such market practice is not administratively feasible
or if the Administrative Agent determines in its commercially reasonable
discretion that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent determines is reasonably necessary in connection with the administration
of this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:

 

4

 

--------------------------------------------------------------------------------

 

(a)in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event”, the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBOR Screen Rate permanently or indefinitely ceases to provide the LIBOR
Screen Rate; and

 

(b)in the case of clause (c) of the definition of “Benchmark Transition Event”,
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

 

(a)a public statement or publication of information by or on behalf of the
administrator of the LIBOR Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBOR Screen Rate, permanently or
indefinitely; provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBOR Screen
Rate;

 

(b)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBOR Screen Rate, the U.S. Federal Reserve System,
an insolvency official with jurisdiction over the administrator for the LIBOR
Screen Rate, a resolution authority with jurisdiction over the administrator for
the LIBOR Screen Rate or a court or an entity with similar insolvency or
resolution authority over the administrator for the LIBOR Screen Rate, which
states that the administrator of the LIBOR Screen Rate has ceased or will cease
to provide the LIBOR Screen Rate permanently or indefinitely; provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide the LIBOR Screen Rate; or

 

(c)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBOR Screen Rate announcing that the LIBOR Screen
Rate is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent, the Borrower or the Required Lenders, as applicable, by notice to the
Borrower (in the case of such notice by the Administrative Agent or the Required
Lenders), the Administrative Agent (in the case of such notice by the Borrower
or the Required Lenders) and the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement

5

 

--------------------------------------------------------------------------------

 

has replaced LIBOR for all purposes hereunder in accordance with Section 2.13(b)
and (b) ending at the time that a Benchmark Replacement has replaced LIBOR for
all purposes hereunder pursuant to Section 2.13(b)

 

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” means Weyerhaeuser Company, a Washington corporation, and its
successors permitted by Section 6.03.

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be, in the case of any such written
request, in the form of Exhibit B or any other form reasonably acceptable to the
Administrative Agent and the Borrower.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means, subject to Section 1.04, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for purposes of this Agreement, the amount of such obligations at any time
shall be the capitalized amount thereof at such time determined in accordance
with GAAP.

A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the SEC under the Exchange Act as
in effect on the date hereof, but excluding any employee benefit plan of the
Borrower or its Subsidiaries, and any Person acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) shall own directly
or indirectly, beneficially or of record, shares representing more than 40% of
the aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Borrower or (b) a majority of the seats (other than vacant
seats) on the board of directors of the Borrower shall at any time be occupied
by persons who were not (i) directors of the Borrower on the date hereof, (ii)
directors nominated or appointed by the management of the Borrower or
(iii) directors nominated, appointed or approved by a majority of the directors
referred to in the preceding clauses (i) and (ii) or this clause (iii).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation,

6

 

--------------------------------------------------------------------------------

 

implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, promulgated or issued.

“Charges” has the meaning set forth in Section 9.13.

“Claim Agreement” means the Claim Agreement dated as of the date hereof executed
by the Borrower and WNR, in favor of the Administrative Agent for the benefit of
the Lenders, substantially in the form of Exhibit C or any other form approved
by the Administrative Agent.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make a Loan hereunder, expressed as an amount representing the maximum
principal amount of such Lender’s Loan hereunder, as such commitment may be
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable.  The
aggregate amount of the Lenders’ Commitments on the Effective Date is
$225,000,000.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein that is
distributed to the Administrative Agent or any Lender by means of electronic
communications pursuant to Section 9.01, including through the Platform.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Total Assets” means, as of any date, the consolidated total assets
of the Borrower that would be reported as “total assets” on a consolidated
balance sheet of the Borrower prepared as of such date in accordance with GAAP,
but excluding therefrom the total assets of any Unrestricted Subsidiary.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent and each Lender.

7

 

--------------------------------------------------------------------------------

 

“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, unless cured or waived, an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans or (ii) to pay to any Credit Party any other amount required to be paid by
it hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) has not been satisfied, (b) has notified the Borrower or any Credit
Party in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) to funding a Loan cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Borrower or the Administrative Agent
made in good faith to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Loans, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon the Borrower or the Administrative Agent’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, (d) has become the subject of a Bankruptcy Event or (e) has, or has a
direct or indirect parent company that has, become the subject of a Bail-In
Action.

“Disclosed Matters” means any information disclosed in (a) the Annual Report on
Form 10-K of the Borrower for the fiscal year ended December 31, 2016 and all
other reports publicly filed by the Borrower with the SEC on Forms 10-K, 10-Q or
8-K since December 31, 2016 and prior to the date hereof, (b) the Annual Report
on Form 10-K of Plum Creek Timber Company, Inc. for the fiscal year ended
December 31, 2015 and all other reports publicly filed by Plum Creek Timber
Company, Inc. with the SEC on Forms 10-K, 10-Q or 8-K since December 31, 2015
and prior to the date hereof, and (c) the actions, suits and proceedings
disclosed on Schedule 3.06.

“dollars” or “$” refers to lawful money of the United States of America.

“Early Opt-in Election” means the occurrence of: (a)(i) a determination by the
Administrative Agent or the Borrower or (ii) a notification by the Required
Lenders to the Administrative Agent and the Borrower that the Required Lenders
have determined, in each case, that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 2.13(b), are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace LIBOR, and (b)(i)
the election by the Administrative Agent or the Borrower or (ii) the election by
the Required Lenders, in either case, to declare that an Early Opt-in Election
has occurred and the provision, as applicable, by the Administrative Agent of
written notice of such election to the Borrower and the Lenders, by the Borrower
of written notice of such election to the Administrative Agent or by the
Required Lenders of written notice of such election to the Administrative Agent
and the Borrower.

8

 

--------------------------------------------------------------------------------

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of any Person described in clause (a) above or (c) any
institution established in an EEA Member Country that is a subsidiary of any
Person described in clause (a) or (b) above and is subject to consolidated
supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Article IV are satisfied (or waived in accordance with Section 9.02).

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any commercial bank, any investment bank, any savings and
loan association, any savings bank and any insurance company that, in each case
under this clause (d), extends credit or makes or purchases loans in the
ordinary course of business, other than, in each case, (i) the Borrower or any
Subsidiary or other Affiliate thereof, (ii) any Defaulting Lender or (iii) any
natural person or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person.

“Environmental Laws” means all rules, regulations, codes, ordinances, judgments,
orders, decrees, directives and other laws, and all injunctions, notices or
binding agreements, issued, promulgated or entered into by or with any
Governmental Authority and relating in any way to the environment, to
preservation or reclamation of natural resources, or to health or safety matters
(as such relate to Hazardous Materials).

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental remediation, fines, penalties and indemnities), directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the presence, Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing (other than, prior to the date of such
conversion, Indebtedness that is convertible into any such Equity Interests).

9

 

--------------------------------------------------------------------------------

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder.

“ERISA Affiliate” means any entity, trade or business (whether or not
incorporated) that, together with the Borrower or any Subsidiary, is treated as
a “single employer” within the meaning of Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Sections 412 and
430 of the Code or Sections 302 and 303 of ERISA) applicable to such Plan, in
each case whether or not waived, (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA, of an application for a waiver of the
minimum funding standard with respect to any Plan, (d) a determination that any
Plan is, or is expected to be, in “at-risk” status (as defined in Section
303(i)(4) of ERISA or Section 430(i)(4) of the Code), (e) the incurrence by the
Borrower or any Subsidiary or any of their respective ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
(f) the filing of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (g) the incurrence by the
Borrower or any Subsidiary or any of their respective ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan, (h) the receipt by the Borrower or any Subsidiary or any of
their respective ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any Subsidiary or any of their
respective ERISA Affiliates of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Section 4245 of ERISA, or in
endangered or critical status, within the meaning of Section 305 of ERISA, or
terminated, within the meaning of Section 4041A of ERISA or (i) the conditions
for imposition of a Lien under Section 303(k) of ERISA shall have been met with
respect to any Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” means a Loan that bears interest at a rate determined by
reference to LIBOR.

“Eurodollar Reserve Percentage” means, for any day with respect to any Lender,
that percentage (expressed as a decimal) which is in effect on such day, as
prescribed by the Board of Governors, for determining the reserve requirement
(if any) for such Lender in respect of eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D of the Board of
Governors).  The Eurodollar Reserve Percentage shall be adjusted automatically
on and as of the effective date of any change in any such reserve percentage.

“Event of Default” has the meaning set forth in Article VII.

“Exchange Act” means the United States Securities Exchange Act of 1934.

10

 

--------------------------------------------------------------------------------

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.18(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.16, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in such Loan or Commitment
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.16(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means the Credit Agreement dated as of September 13,
2013, among the Borrower, the lenders party thereto and CoBank, ACB, as
administrative agent.

“Farm Credit Equities” has the meaning set forth in Section 5.11(a).

“Farm Credit Lender” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.

“Farm Credit Lender Transfer Certificate” means, in connection with an
assignment or sale of a participation pursuant to Section 9.04 by a Farm Credit
Lender, a certificate executed by an officer of such Farm Credit Lender and
certifying to the Borrower that such Farm Credit Lender has used commercially
reasonable efforts to consummate the relevant assignment or sale of a
participation with another Person that would be expected to make patronage
distributions to the Borrower on a going forward basis that are consistent with
(or better than) those that the Borrower could reasonably have expected to have
received from such Farm Credit Lender.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York NYFRB or, if such rate is not so published for any day that is a Business
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided that if such rate shall be less than zero, such rate shall be deemed to
be zero for all purposes of this Agreement.

11

 

--------------------------------------------------------------------------------

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, the principal accounting officer, the treasurer or the controller of
such Person.

“Foreign Lender” means a Lender that is not a U.S. Person.

“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or to purchase (or to advance or supply funds for
the purchase of) any security for the payment of such Indebtedness, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness of the payment of such Indebtedness, (c) to
maintain working capital, equity capital or other financial statement condition
or liquidity of the primary obligor so as to enable the primary obligor to pay
such Indebtedness or (d) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness; provided, however,
that the term Guarantee shall not include endorsements for collection or
deposit, in either case in the ordinary course of business.  The amount, as of
any date of determination, of any Guarantee shall be the principal amount
outstanding on such date of the Indebtedness guaranteed thereby (or, in the case
of (i) any Guarantee the terms of which limit the monetary exposure of the
guarantor or (ii) any Guarantee of an obligation that does not have a principal
amount, the maximum monetary exposure as of such date of the guarantor under
such Guarantee (as determined, in the case of clause (i), pursuant to such terms
or, in the case of clause (ii), reasonably and in good faith by a Financial
Officer of the Borrower)).

“Hazardous Materials”  means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments (other than, for the avoidance
of doubt, performance bonds, surety bonds and similar instruments), (c) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services due more than six months after such property is acquired or
such services are completed (excluding (i) trade accounts payable and accrued
expenses, in each case incurred in the ordinary course of business, (ii)
deferred compensation payable to directors,

12

 

--------------------------------------------------------------------------------

 

officers or employees of the Borrower or any Subsidiary and any such obligations
incurred under ERISA and (iii) any purchase price adjustment or earn-out
obligation, except, in the case of this clause (iii), to the extent that the
amount thereof is due and payable), (d) all Indebtedness of others secured by
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person, valued, as of any
date of determination, at the lesser of (i) the principal amount of such
Indebtedness and (ii) the fair market value of such property (as determined in
good faith by such Person), (f) all Guarantees by such Person of Indebtedness of
others, (g) all Capital Lease Obligations of such Person and (h) all obligations
of such Person as an account party in respect of letters of credit (other than
trade related letters of credit issued in the ordinary course of business) and
the principal component of all obligations of such Person in respect of bankers’
acceptances.  The Indebtedness of any Person shall include the Indebtedness of
any partnership in which such Person is a general partner.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Information” has the meaning set forth in Section 9.12.

“Installment Note” has the meaning set forth in Section 9.18.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07, which shall be, in the
case of any such written request, in the form of Exhibit B or any other form
reasonably acceptable to the Administrative Agent and the Borrower.

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, such day
or days prior to the last day of such Interest Period as shall occur at
intervals of three months’ duration after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the day that is one, two,
three or six months thereafter (or, if agreed to by each Lender participating
therein, 12 months thereafter or a period of another duration thereafter), as
the Borrower may elect; provided that (a) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

13

 

--------------------------------------------------------------------------------

 

“Interpolated Screen Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period or clause (c) of the definition of “Base Rate”, a rate per
annum which results from interpolating on a linear basis between (a) the
applicable LIBOR Screen Rate for the longest maturity for which a LIBOR Screen
Rate is available that is shorter than such Interest Periodthe applicable period
and (b) the applicable LIBOR Screen Rate for the shortest maturity for which a
LIBOR Screen Rate is available that is longer than such Interest Periodthe
applicable period, in each case at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as of the time
such rate is required to be determined in accordance with the provisions hereof.

“IRS” means the United States Internal Revenue Service.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.  

“LIBOR” means, with respect to any Eurodollar Borrowing for any Interest Period,
the LIBOR Screen Rate at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.  If no LIBOR Screen Rate
shall be available at such time for a particular Interest Period but LIBOR
Screen Rates shall be available for maturities both longer and shorter than such
Interest Period, then LIBOR for such Interest Period shall be the Interpolated
Screen Rate as of such time; provided that LIBOR for any Interest Period shall
be increased or decreased as provided in Section 2.14(g).  Notwithstanding the
foregoing, if LIBOR, determined as provided above (including any Benchmark
Replacement with respect thereto), would otherwise be less than zero, then LIBOR
shall be deemed to be zero for all purposes. Unless otherwise specified in any
amendment to this Agreement entered into in accordance with Section 2.13(b), in
the event that a Benchmark Replacement with respect to LIBOR is implemented then
all references herein to LIBOR shall be deemed references to such Benchmark
Replacement.

“LIBOR Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by the ICE Benchmark Administration Ltd.  (or any other Person that
takes over the administration of such rate) for deposits in dollars (for
delivery on the first day of such Interest Period) for a period equal in length
to such Interest Period as displayed on the Reuters screen page that displays
such rate (currently page LIBOR01 or LIBOR02) or, in the event such rate does
not appear on a page of the Reuters screen, on the appropriate page of such
other information service that publishes such rate from time to time as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, hypothecation, charge or security interest on, in or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement relating to such
asset; provided that an operating lease shall not be deemed to constitute a
Lien.

“Loan Documents” means this Agreement, the Claim Agreement and, except for
purposes of Section 9.02, any promissory notes delivered pursuant to
Section 2.09(c) and the letter

14

 

--------------------------------------------------------------------------------

 

agreement regarding “Waiver and Release of Borrower Rights Under the Farm Credit
Act of 1971,” dated as of the date hereof, between the Borrower and Northwest
Farm Credit Services, PCA.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Adverse Effect” means (a) a materially adverse effect on the business,
financial condition, operations or properties of the Borrower and the Restricted
Subsidiaries, taken as a whole, (b) a materially adverse effect on the ability
of the Borrower to perform its payment obligations under any Loan Document or
(c) a materially adverse effect on the rights and remedies available to the
Administrative Agent and the Lenders under the Loan Documents.

“Material Indebtedness” means Indebtedness (other than Indebtedness under the
Loan Documents) of the Borrower and the Restricted Subsidiaries in an aggregate
principal amount of $150,000,000 or more.

“Material Restricted Subsidiary” means each Restricted Subsidiary (a) the total
assets of which (determined on a consolidated basis for such Restricted
Subsidiary and its Restricted Subsidiaries) equal 5.0% or more of the
consolidated total assets of the Borrower and the Restricted
SubsidiariesConsolidated Total Assets or (b) the revenues of which (determined
on a consolidated basis for such Restricted Subsidiary and its Restricted
Subsidiaries) equal 5.0% or more of the consolidated revenues of the Borrower
and the Restricted Subsidiaries, in each case as of the last day of or for the
most recently ended period of four fiscal quarters of the Borrower for which
financial statements have been delivered pursuant to Section 5.01 (or, prior to
the first such delivery, such period ended December 31, 2016).

“Maturity Date” means the nine-year anniversary of the Effective Date.

“Maximum Rate” has the meaning set forth in Section 9.13.

“MNPI” means material information concerning the Borrower or any Subsidiary or
their securities that is not Public Information.  For purposes of this
definition, “material information” means information concerning the Borrower or
the Subsidiaries, or any of their securities, that could reasonably be expected
to be material for purposes of the United States Federal and state securities
laws.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions.

“NYFRB” means the Federal Reserve Bank of New York.

“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.

15

 

--------------------------------------------------------------------------------

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising solely from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, excise, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.18).

“Participant Register” has the meaning set forth in Section 9.04(c)(ii).

“Participants” has the meaning set forth in Section 9.04(c)(i).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any Subsidiary or any of their respective ERISA
Affiliates is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning set forth in Section 9.01(d).

“Prime Rate” means a variable rate of interest per annum equal, on any day, to
the rate of interest referenced on such day in the online edition of The Wall
Street Journal as the “prime rate” (which reference, as of the Effective Date,
indicates that such rate represents the base rate posted by 70% of the nation’s
largest banks), or if the online edition of The Wall Street Journal is not
published on such day or such rate is not referenced therein on such day, such
rate as last referenced in the online edition of The Wall Street Journal.  In
the event the online edition of The Wall Street Journal ceases to reference such
rate on a regular basis, the term “Prime Rate” shall be determined on any day by
reference to such other regularly published or circulated “prime rate” for such
day as is reasonably acceptable to the Administrative Agent and the
Borrower.  Any change in the Prime Rate shall be automatically effective on the
date such change is published or circulated, without the necessity of notice to
the Borrower.

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

16

 

--------------------------------------------------------------------------------

 

“Public Information” means any information that (a) has been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD under the Securities Act and the Exchange Act or (b) does not
constitute material information concerning the Borrower or the Subsidiaries or
their securities.  For purposes of this definition, “material information” means
information concerning the Borrower or the Subsidiaries, or any of their
securities, that could reasonably be expected to be material for purposes of the
United States Federal and state securities laws.

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Rating” means, as of any date, (a) the rating by Moody’s or S&P, as the case
may be, in effect on such date of the Senior Unsecured Long-Term Debt of the
Borrower or (b) if Moody’s or S&P, as the case may be, does not have a rating in
effect on such date of the Senior Unsecured Long-Term Debt of the Borrower, the
corporate rating of the Borrower by Moody’s or S&P, as applicable.

“Recipient” means the Administrative Agent and any Lender, or any combination
thereof (as the context requires).

“Register” has the meaning set forth in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, members, trustees, employees,
agents, administrators, managers, representatives and advisors of such Person
and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

“Relevant Governmental Body” means the Board of Governors and/or the NYFRB, or a
committee officially endorsed or convened by the Board of Governors and/or the
NYFRB or, in each case, any successor thereto.

“Required Lenders” means, at any time, Lenders holding Commitments or Loans
representing more than 50% of the Commitments or Loans of all Lenders at such
time.  For purposes of this definition, the amount of the Commitments and Loans
shall be determined by excluding the Commitment or Loan of any Defaulting
Lender.  For the avoidance of doubt, Voting Participants shall have the voting
rights specified in Section 9.04(c)(iii) with respect to any matter requiring
the approval of the Required Lenders.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means, with respect to any Person, the chief executive
officer, the chief financial officer, the principal accounting officer, the
treasurer, the controller (or an individual performing an equivalent function)
or the general counsel of such Person.

17

 

--------------------------------------------------------------------------------

 

“Restricted Subsidiary” means each Subsidiary that is not an Unrestricted
Subsidiary.

“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
to its rating agency business.

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Borrower or a Restricted Subsidiary of any real
property in the United States of America (except for temporary leases for a term
of not more than three years), which property has been or is to be sold or
transferred by the Borrower or such Restricted Subsidiary to such Person.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of specially designated Persons maintained by OFAC, the
U.S. Department of State, the U.S. Department of Commerce or the Department of
Foreign Affairs, Trade and Development (Canada) or (b) any Person owned or
controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by OFAC, the U.S. Department of
State, the U.S. Department of Commerce or the Department of Foreign Affairs,
Trade and Development (Canada).

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the United States Securities Act of 1933.

“Senior Unsecured Long-Term Debt” means senior, unsecured, non-credit-enhanced
long-term indebtedness for borrowed money of the Borrower.

“Shareholders’ Interest in the Borrower and the Restricted Subsidiaries” means,
at any time, the aggregate of capital and surplus, including surplus resulting
from the March 1, 1913 revaluation of timber and timberlands, of the Borrower
and the Restricted Subsidiaries at such time, after deducting the cost of shares
of the Borrower held in treasury.

“subsidiary” means, with respect to any Person (herein referred to as
the “parent”), any corporation, partnership, joint venture, limited liability
company or other business entity of which a majority of the shares of Equity
Interests having ordinary voting power for the election of directors or other
governing body members (other than Equity Interests having such power only by
reason of the happening of a contingency) are, at the time any determination is
being made, beneficially owned by the parent and/or one or more subsidiaries of
the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

18

 

--------------------------------------------------------------------------------

 

“Test Period” means, at any time, the last day of the then most recently ended
fiscal quarter or fiscal year of the Borrower with respect to which financial
statements have been delivered pursuant to Section 5.01(a) or 5.01(b).

“Timber Installment Notes Collateral” means any credit support provided in any
timber installment note transaction.

“Total Adjusted Shareholders’ Equity” means, as of any date, the consolidated
shareholders’ equity of the Borrower that would be reported as “total equity” on
a consolidated balance sheet of the Borrower prepared as of such date in
accordance with GAAP; provided that, for purposes of calculating “Total Adjusted
Shareholders’ Equity”, there shall be excluded (a) any cumulative other
comprehensive income or loss, in each case as reflected on the consolidated
balance sheet of the Borrower in accordance with GAAP, (b) treasury common
shares in the Borrower and (c) the aggregate net book value (after deducting any
reserves applicable thereto) of investments in Unrestricted Subsidiaries.

“Total Funded Indebtedness” means, as of any date, the Loans and any other
Indebtedness of the Borrower and the Restricted Subsidiaries that would be
reported as “long-term debt”, “current maturities of long-term debt” or
“short-term debt” on a consolidated balance sheet of the Borrower prepared as of
such date in accordance with GAAP, in an amount that would be so reported,
provided that, for purposes of calculating “Total Funded Indebtedness”, there
shall be excluded (a) any Indebtedness of Unrestricted Subsidiaries, (b) any
Indebtedness that is non-recourse to the Borrower and the Restricted
Subsidiaries, including any Indebtedness reported as “long-term debt
(nonrecourse to the company) held by variable interest entities” or “current
debt (nonrecourse to the company) held by variable interest entities” on a
consolidated balance sheet of the Borrower, and (c) any Indebtedness secured by
Timber Installment Notes Collateral in an amount equal to at least 90% of the
outstanding principal amount thereof.

“Transactions” means (a) the execution, delivery and performance by the Borrower
of this Agreement, the borrowing of Loans and the use of the proceeds thereof
and (b) the payment of fees and expenses in connection with the foregoing.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to LIBOR or the Base Rate.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

19

 

--------------------------------------------------------------------------------

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Unrestricted Subsidiary” means (a) each Subsidiary designated as an
Unrestricted Subsidiary on Schedule 1.01 or by a Responsible Officer of the
Borrower in the manner provided below, in each case until such time as such
Subsidiary is redesignated as a “Restricted Subsidiary” in the manner provided
below, and (b) each subsidiary of an Unrestricted Subsidiary.  The Borrower may
designate any Subsidiary as an “Unrestricted Subsidiary” by delivering to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
specifying such designation and certifying that immediately after giving effect
to such designation no Default shall have occurred and be continuing.  The
Borrower may designate any Unrestricted Subsidiary as a “Restricted Subsidiary”
by delivering to the Administrative Agent a certificate of a Responsible Officer
specifying such redesignation and certifying that immediately after giving
effect to such designation (i) no Default shall have occurred and be continuing
and (ii) the Borrower will, on a pro forma basis as of the last day of the then
most recent Test Period, have been in compliance with Sections 6.04 and 6.05.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.16(f)(ii)(B)(3).

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Voting Participant” has the meaning set forth in Section 9.04(c)(iii).

“Voting Participant Notification” has the meaning set forth in
Section 9.04(c)(iii).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“WNR” means Weyerhaeuser NR Company, a Washington corporation.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

20

 

--------------------------------------------------------------------------------

 

Section 1.02Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or “Eurodollar Borrowing”).

Section 1.03Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all real and personal, tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  The word “law” shall be construed as referring to all
statutes, rules, regulations, codes and other laws (including official rulings
and interpretations thereunder having the force of law), and all judgments,
orders, writs and decrees, of all Governmental Authorities.  Except as otherwise
provided herein and unless the context requires otherwise, (a) any definition of
or reference to any agreement, instrument or other document (including this
Agreement and the other Loan Documents) shall, except as otherwise provided
herein, be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), and all references to any statute shall be construed as
referring to all rules, regulations, rulings and official interpretations
promulgated or issued thereunder, (c) any reference herein to any Person shall
be construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

Section 1.04Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature used herein shall be
construed in accordance with GAAP as in effect from time to time; provided that
(a) if the Borrower, by notice to the Administrative Agent, shall request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent, by notice to the
Borrower, shall request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith and (b) notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any change to GAAP occurring
after the date hereof as a result of the adoption of any proposals set forth in
the Proposed Accounting Standards Update 2016-2, Leases (Topic 840842), issued
by the

21

 

--------------------------------------------------------------------------------

 

Financial Accounting Standards Board on August 17, 2010in February 2016, or any
other proposals issued by the Financial Accounting Standards Board in connection
therewith, in each case if such change would require treatingthe recognition of
right-of-use assets and lease liabilities for any lease (or similar arrangement
conveying the right to use) that would not be classified as a capital lease
where such lease (or similar arrangement) was not required to be so treated
under GAAP as in effect on December 31, 2016.

Section 1.05Rates.  The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR” or with respect to any rate that is an alternative or
replacement for or successor to any such rate (including, without limitation,
any Benchmark Replacement) or the effect of any of the foregoing.

Section 1.06Divisions.  For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Equity Interests at such time.

Article II

The Credits

Section 2.01Commitments.  Subject to the terms and conditions set forth herein,
each Lender agrees to make a Loan to the Borrower on the Effective Date in a
principal amount not in excess of such Lender’s Commitment.  No portion of any
Loan that is repaid or prepaid may be reborrowed.

Section 2.02Loans and Borrowings.  

(a)Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Type made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make its Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b)Subject to Section 2.13, each Borrowing shall be comprised entirely of Base
Rate Loans or Eurodollar Loans, as the Borrower may request in accordance
herewith.  Each Lender at its option may make any Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
(i) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement and (ii) any
such domestic or foreign branch or Affiliate of such Lender shall not be
entitled to any greater indemnification under Section 2.14 or 2.16 with respect
to such Loan than that to which the applicable Lender (acting through its
domestic

22

 

--------------------------------------------------------------------------------

 

branch) was entitled on the date on which such Loan was made (or, to the extent
provided in such Section, would have been entitled as a result of a Change in
Law after the date on which such Loan was made).

(c)At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $1,000,000; provided that a Eurodollar Borrowing
that results from a continuation of an outstanding Eurodollar Borrowing may be
in an aggregate amount that is equal to such outstanding Borrowing.  At the time
that each Base Rate Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $500,000 and not less than
$1,000,000.  Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of five (or
such greater number as may be agreed to by the Administrative Agent) Eurodollar
Borrowings outstanding.

(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert to or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

Section 2.03Requests for Borrowings.  To request a Borrowing on the Effective
Date, the Borrower shall give notice (which notice may be given by telephone, to
be confirmed in writing as set forth below) to the Administrative Agent (a) in
the case of a Eurodollar Borrowing, not later than 12:00 p.m., Pacific time,
three Business Days before the Effective Date or (b) in the case of a Base Rate
Borrowing, not later than 10:00 a.m., Pacific time, on the Effective Date.  Each
such Borrowing Request shall be irrevocable and shall be made (or, in the case
of any telephonic Borrowing Request, shall be confirmed promptly) by hand
delivery, facsimile or electronic transmission of a “pdf” or similar copy to the
Administrative Agent of an executed written Borrowing Request.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i)the aggregate amount of such Borrowing;

(ii)the date of such Borrowing, which shall be the Effective Date;

(iii)whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing;

(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v)the location and number of the account to which funds are to be disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be (i) in the case of a Borrowing Request delivered by the time
referred to in clause (a) above, a Eurodollar Borrowing with an Interest Period
of one month’s duration and (ii) otherwise, a Base Rate Borrowing.  If no
Interest Period is specified with respect to any requested Eurodollar

23

 

--------------------------------------------------------------------------------

 

Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

Section 2.04[Reserved].  

Section 2.05[Reserved].  

Section 2.06Funding of Borrowings.  

(a)Each Lender shall make (i) each Eurodollar Loan to be made by it hereunder on
the Effective Date by wire transfer of immediately available funds by 9:00 a.m.,
Pacific time, and (ii) each Base Rate Loan to be made by it hereunder on the
Effective Date thereof by wire transfer of immediately available funds by 1:00
p.m., Pacific time (or, if earlier, two hours after the time of delivery to the
Administrative Agent of the applicable Borrowing Request), in each case to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders.  The Administrative Agent will make Loans
available to the Borrower by remitting the amounts so received, in like funds,
promptly (and, in any event, by (i) 9:30 a.m., Pacific time, in the case of
Eurodollar Loans and (ii) 1:30 p.m., Pacific time, in the case of Base Rate
Loans) to the account specified by the Borrower in the applicable Borrowing
Request.

(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to such
Borrowing.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

Section 2.07Interest Elections.  

24

 

--------------------------------------------------------------------------------

 

(a)Each Borrowing initially shall be of the Type and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in the
applicable Borrowing Request or as otherwise provided in
Section 2.03.  Thereafter, the Borrower may elect to convert such Borrowing to a
Borrowing of a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b)To make an election pursuant to this Section, the Borrower shall give notice
(which notice may be given by telephone, to be confirmed in writing as set forth
below) to the Administrative Agent of such election by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such Interest Election Request shall be irrevocable
and shall be made (or, in the case of any telephonic Interest Election Request,
shall be confirmed promptly) by hand delivery, facsimile or electronic
transmission of a “pdf” or similar copy to the Administrative Agent of an
executed written Interest Election Request.  Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and

(iv)if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(c)Promptly following receipt of an Interest Election Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.

(d)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto,

25

 

--------------------------------------------------------------------------------

 

then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be continued as a Eurodollar Borrowing for
an additional Interest Period of one month.  Notwithstanding any contrary
provision hereof, if an Event of Default under clause (h) or (i) of Article VII
has occurred and is continuing with respect to the Borrower, or if any other
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, has notified the Borrower of the election
to give effect to this sentence on account of such other Event of Default, then,
in each such case, so long as such Event of Default is continuing, (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to a Base
Rate Borrowing at the end of the Interest Period applicable thereto.

Section 2.08Termination of Commitments.  The Commitment of each Lender will
terminate immediately following the making of its Loan on the Effective Date.

Section 2.09Repayment of Loans; Evidence of Debt.  

(a)The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of the
Loan of such Lender on the Maturity Date.

(b)The records maintained by the Administrative Agent and the Lenders shall be
prima facie evidence, absent manifest error, of the existence and amounts of the
obligations of the Borrower in respect of the Loans, interest and fees due or
accrued hereunder; provided that in the event of any inconsistency between the
records maintained by the Administrative Agent and any Lender, the records
maintained by the Administrative Agent shall control; provided further that the
failure of the Administrative Agent or any Lender to maintain such records or
any error therein shall not in any manner affect the obligation of the Borrower
to pay any amounts due hereunder in accordance with the terms of this Agreement.

(c)Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent and the Borrower (each such approval not to be unreasonably
withheld, delayed or conditioned).  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or to such payee and its
registered assigns).

Section 2.10Prepayment of Loans.

(a)The Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, subject to the requirements of this Section.

(b)[Reserved].

26

 

--------------------------------------------------------------------------------

 

(c)The Borrower shall give notice (which notice may be given by telephone, to be
confirmed in writing by hand delivery, facsimile or electronic transmission of a
“pdf” or similar copy) to the Administrative Agent of any optional prepayment
under paragraph (a) of this Section (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 12:00 p.m., Pacific time, three Business
Days before the date of prepayment or (ii) in the case of prepayment of a Base
Rate Borrowing, not later than 11:00 a.m., Pacific time, on the date of
prepayment (which shall be a Business Day).  Each such notice shall be
irrevocable and shall specify the prepayment date, the Borrowing or Borrowings
to be prepaid and the principal amount of each such Borrowing or portion thereof
to be prepaid; provided that a notice of prepayment of any Borrowing pursuant to
paragraph (a) of this Section may state that such notice is conditioned upon the
occurrence of one or more events specified therein, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified date of prepayment) if such condition is not
satisfied.  Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02.

(d)Each prepayment of a Borrowing shall be applied ratably to the Loans included
in such Borrowing.  Prepayments shall be accompanied by accrued interest on the
principal amount prepaid and, subject to Section 2.15, shall be without premium
or penalty.

Section 2.11Fees.  

(a)[Reserved].

(b)[Reserved].

(c)The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent.  Fees paid shall not be refundable
under any circumstances (except as otherwise expressly agreed).

Section 2.12Interest.  

(a)The Loans comprising each Base Rate Borrowing shall bear interest at the Base
Rate plus the Applicable Rate.

(b)The Loans comprising each Eurodollar Borrowing shall bear interest at LIBOR
for the Interest Period in effect for such Borrowing plus the Applicable Rate.

(c)[Reserved].

(d)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee payable by the Borrower hereunder is not paid when due, whether at
stated

27

 

--------------------------------------------------------------------------------

 

maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% per annum plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this
Section or (ii) in the case of any other such amount, 2% per annum plus the rate
applicable to Base Rate Loans as provided in paragraph (a) of this Section.

(e)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and on the Maturity Date; provided that (i) interest
accrued pursuant to paragraph (d) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of a Eurodollar
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.

(f)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Base Rate at times when the
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable Base Rate or LIBOR shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

Section 2.13Alternate Rate of Interest.  If(a) Subject to paragraph (b) of this
Section 2.13, if, prior to the commencement of any Interest Period for a
Eurodollar Borrowing, the Administrative Agent determines (which determination
shall be prima facie evidence absent manifest error) that adequate and
reasonable means do not exist for ascertaining LIBOR for such Interest Period,
then the Administrative Agent shall give notice (which may be telephonic, by
facsimile or by electronic transmission of a “pdf” or similar copy) thereof to
the Borrower and the Lenders as promptly as practicable thereafter and, until
the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (ai) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and such Borrowing shall be continued as a Base Rate Borrowing, and (bii) any
Borrowing Request for a Eurodollar Borrowing shall be treated as a request for a
Base Rate Borrowing.

(b)(i) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may, and
shall endeavor to, amend, by written agreement between the Administrative Agent
and the Borrower, this Agreement (x) to replace LIBOR with a Benchmark
Replacement and (y) in connection therewith, to make any changes to Section
2.14(g) (including to the definitions of the terms contained therein) and to
Exhibit F hereto, that the Administrative Agent and the Borrower determine in
their commercially reasonable discretion are appropriate to reflect the adoption
and the implementation of such Benchmark Replacement. Any such amendment with
respect to a Benchmark Transition Event will

28

 

--------------------------------------------------------------------------------

 

become effective at 5:00 p.m., Pacific time, on the fifth Business Day after the
Administrative Agent has posted a copy of such proposed amendment to all
Lenders, so long as the Administrative Agent has not received, by such time,
written notice of objection to such proposed amendment from Lenders comprising
the Required Lenders.  Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders accept or consent to such amendment. No replacement of LIBOR
with a Benchmark Replacement pursuant to this Section 2.13(b) will occur prior
to the applicable Benchmark Transition Start Date.

(ii)In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right (in consultation with the Borrower) to
make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement; provided that the Administrative Agent shall post such amendment
to the Lenders reasonably promptly after the effectiveness thereof.

(iii)The Administrative Agent will promptly notify the Borrower and the Lenders
of (A) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (B) the implementation of any Benchmark
Replacement, (C) the effectiveness of any Benchmark Replacement Conforming
Changes and (D) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent, the Borrower or Lenders pursuant to this Section 2.13(b),
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 2.13(b).

(iv)Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for conversion to or
continuation of Eurodollar Loans to be converted or continued during any
Benchmark Unavailability Period and, failing that, the Borrower will be deemed
to have converted any such request into a request for a conversion to Base Rate
Loans. During any Benchmark Unavailability Period, the component of the Base
Rate based upon LIBOR will not be used in any determination of the Base Rate.

Section 2.14Increased Costs. (a) If any Change in Law shall:

29

 

--------------------------------------------------------------------------------

 

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

(ii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender; or

(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of the term
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to reduce
the amount of any sum received or receivable by such Lender or other Recipient
hereunder (whether of principal, interest or any other amount), in each case by
an amount reasonably deemed by such Lender or other Recipient to be material,
then, from time to time upon request of such Lender or other Recipient, the
Borrower will pay to such Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender or other Recipient,
as the case may be, for such additional costs or expenses incurred or reduction
suffered.

(b) (b) If any Lender determines that any Change in Law affecting such Lender or
any lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitment of such Lender or the Loan made by such Lender to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy or
liquidity) by an amount reasonably deemed by such Lender to be material, then,
from time to time upon request of such Lender, the Borrower will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

(c) (c) If, and for so long as, any Lender shall be required pursuant to the
requirements of the Board of Governors to maintain reserves with respect to
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the Board of Governors), then, from time to time upon request of
such Lender, the Borrower will pay to such Lender additional interest on the
applicable Eurodollar Loans of such Lender at a rate per annum determined by
such Lender up to but not exceeding the excess of (i) (A) the applicable LIBOR
divided by (B) one minus the Eurodollar Reserve Percentage over (ii) the
applicable LIBOR.

30

 

--------------------------------------------------------------------------------

 

(d) (d) A certificate of a Lender or other Recipient setting forth in reasonable
detail the basis and calculation of the amount or amounts necessary to
compensate such Lender or other Recipient or its holding company, as the case
may be, as specified in paragraph (a), (b) or (c) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or other Recipient, as the case may be, the
amount shown as due on any such certificate within 30 days after receipt
thereof.

(e) (e) Failure or delay on the part of any Lender or other Recipient to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or other Recipient’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or other Recipient
pursuant to this Section for any increased costs or expenses incurred or
reductions suffered more than 180 days prior to the date that such Lender or
other Recipient, as the case may be, notifies the Borrower of the Change in Law
or other event giving rise to such increased costs or expenses or reductions and
of such Lender’s or other Recipient’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or expenses or reductions is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.

(f) (f) Notwithstanding any other provision of this Section to the contrary, no
Lender or other Recipient shall request, or be entitled to receive, any
compensation pursuant to this Section unless (i) it shall be the general policy
or practice of such Lender or other Recipient to seek compensation in similar
circumstances under comparable provisions of other credit agreements, if any,
and (ii) such compensation would not be duplicative of any increase in LIBOR
pursuant to Section 2.14(g).

(g) (g) On the third and sixth anniversariesanniversary of the Effective Date
and each one-year anniversary of the Effective Date thereafter (or on such other
date approximately preceding any such anniversary as the Arrangers, the
Administrative Agent and the Borrower may agree) (each such date, a “Reset
Reference Point”), the Administrative Agent (i) shall determine the difference
(in basis points), if any, between the Current Cost of Funds (as defined below)
as of such Reset Reference Point and the Effective Date Cost of Funds (as
defined below) and (ii) thereafter shall promptly notify the Lenders and the
Borrower of such difference by delivering a certificate in substantially the
form of Exhibit F (or in such other form as is mutually acceptable to the
Administrative Agent and the Borrower). LIBOR (as otherwise determined in
accordance with the definition thereof and giving effect, for all purposes of
this Section 2.14(g), to any Benchmark Replacement and any changes made pursuant
to Section 2.13(b)) for any Interest Period shall be increased or decreased, as
applicable, by the amount of such difference (in a like amount of basis points),
which increase or decrease shall commence from and as of such Reset Reference
Point and shall remain in effect until the earlier of (x) the next Reset
Reference Point and (y) the Maturity Date; provided that in no event shall LIBOR
for any Interest Period be reduced below zero.  As used in this Section 2.14(g):

“Current Cost of Funds” means, as of any Reset Reference Point, the amount (in
basis points and which amount shall be set forth as a negative number if the
amount in the following clause (x) is less than the amount in the following

31

 

--------------------------------------------------------------------------------

 

clause (y)), if any, by which (x) the LIBOR Floating Note Rate differs from (y)
LIBOR for an Interest Period of one month, in each case determined as of the
date that is two Business Days prior to such Reset Reference Point.

“Effective Date Cost of Funds” means, as of the Effective Date, one basis point,
which is the amount by which (x) the LIBOR Floating Note Rate differs(determined
on the basis of new three-year debt securities) differed from (y) LIBOR for an
Interest Period of one month, in each case determined as of the date that is two
Business Days prior to the Effective Date.

“LIBOR Floating Note Rate” means, as of any date of determination, the estimated
funding cost (not the actual sale price), including standard underwriting fees,
for new three-yearone-year debt securities, indexed to the one-month LIBOR
Screen Rate issued by the Farm Credit Funding Corporation into the primary
market based on market observations on such date indicated at approximately 9:30
a.m., Eastern time; it being understood that such indications represent the Farm
Credit Funding Corporation’s best estimate of the cost of new debt issuances
based on a combination of daily surveys of selected farm credit selling group
members (participating bond dealers) and ongoing monitoring of the fixed income
markets for actual, recent, primary market issuance by other
government-sponsored institutions of similar bonds and notes and pricing within
related derivative markets, particularly the interest rate swap
market.  Historical information on such funding costs is available, for the
prior week, on the Farm Credit Funding Corporation’s website
(http://www.farmcreditfunding.com/ffcb_live/fundingCostIndex.htmlhttp://www.farmcreditfunding.com/ffcb_live/fundingCostIndex.html)
under the “Output” tab of the most recent spreadsheet.

By way of example, assuming the Effective Date Cost of Funds is 15 basis points,
(a) if the Current Cost of Funds as of a Reset Reference Point is 35 basis
points, then LIBOR for any Interest Period shall be increased by 20 basis points
commencing from and as of such Reset Reference Point, and (b) if the Current
Cost of Funds as of a Reset Reference Point is –5 basis points (i.e., the LIBOR
Floating Note Rate is 5 basis points less than LIBOR for an Interest Period of
one month, in each case as of such Reset Reference Point), then LIBOR shall be
decreased (but not below zero) by 20 basis points commencing from and as of such
Reset Reference Point.

Section 2.15Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert or
continue any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (other than any notice deemed ineffective as contemplated under
Section 2.13 and other than any failure to borrow as a result of a failure to
make a Loan by any Lender as required hereunder), (d) the failure to prepay any
Eurodollar Loan on a date specified therefor in any notice of prepayment given
by the Borrower (whether or not such notice may be revoked in accordance with
the terms hereof) or (e) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable

32

 

--------------------------------------------------------------------------------

 

thereto as a result of a request by the Borrower pursuant to Section 2.18(b)
(other than in reliance on clause (iii) thereof), then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event in accordance with this Section.  Such loss, cost or
expense to any Lender shall be deemed to consist of an amount reasonably
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at LIBOR (determined without regard to any floor set forth
in the definition thereof) that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest that would accrue on such principal amount for such
period at the interest rate such Lender would bid if it were to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the London interbank market.  In no event shall such
loss, cost or expense include the loss of anticipated profits or loss of any
interest rate floor or any administrative, processing or similar fees.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section (which shall set forth the basis
for requesting and the method of calculating such compensation) shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 30 days after receipt thereof; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section for any loss, cost or
expense shown on such certificate incurred or suffered more than 30 days prior
to the date that such Lender delivers such certificate to the Borrower.

Section 2.16Taxes.

(a)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b)Payment of Other Taxes by the Borrower.  The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c)Evidence of Payment.  Upon request by the Administrative Agent, as soon as
practicable after any payment of Taxes by the Borrower to a Governmental
Authority pursuant to this Section, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such

33

 

--------------------------------------------------------------------------------

 

payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

(d)Indemnification by the Borrower.  The Borrower shall indemnify each
Recipient, upon written request therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability shall be delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, and shall be conclusive absent manifest error.  The Borrower
shall pay such Recipient the amount shown as due on any such certificate within
30 days after receipt thereof.  If any Recipient becomes entitled to a refund of
Indemnified Taxes for which such Recipient has received payment from the
Borrower hereunder, such Recipient shall, at the expense of the Borrower, use
its reasonable efforts (consistent with internal policy, and legal and
regulatory restrictions) to obtain such refund. If any Recipient receives a
refund or is entitled to claim a tax credit in respect of any Indemnified Taxes
for which such Recipient has received payment from the Borrower hereunder, such
Recipient shall promptly notify the Borrower of such refund or credit and shall,
within 30 days after receipt of a request by the Borrower (or promptly upon
receipt, if the Borrower has requested application for such refund or credit
pursuant hereto), repay such refund or amount of credit to the Borrower, net of
all out-of-pocket expenses of such Recipient and without interest; provided that
the Borrower, upon the request of such Recipient, agrees to return such refund
or amount of credit (plus penalties, interest or other charges) to such
Recipient in the event such Recipient is required to repay such refund or such
credit is denied or subsequently determined to be unavailable.

(e)Indemnification by the Lenders.  Each Lender shall, within 10 days after
demand therefor, severally indemnify the Borrower and the Administrative Agent
for (i) any Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c)(ii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
as determined by the Administrative Agent or the Borrower in good faith, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that, in the case of the Borrower, such
indemnification shall not apply to Indemnified Taxes.  A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (e). The
agreements in

34

 

--------------------------------------------------------------------------------

 

this paragraph (e) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or replacement of, a Lender,
the termination of the Commitments and the repayment, satisfaction or discharge
of all other obligations hereunder.

(f)Status of Lenders.  

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent (as applicable), at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding any
other provision of this Section, a Lender shall not be required to deliver any
form pursuant to this Section that such Lender is not legally able to deliver.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments

35

 

--------------------------------------------------------------------------------

 

under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2)executed originals of IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-4 on behalf of each such direct and
indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the

36

 

--------------------------------------------------------------------------------

 

Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.

(iii)Each Lender claiming any additional amounts payable pursuant to this
Section 2.16 shall use reasonable efforts (consistent with internal policy and
legal and regulatory restrictions) to file any certificate or document requested
by the Borrower or to change the jurisdiction of its applicable lending office
if, in the reasonable judgment of such Lender, the making of such a filing or
change (A) would eliminate or reduce the amount payable pursuant to this Section
2.16 in the future and (B) would not be materially disadvantageous to such
Lender or require the disclosure of information that such Lender reasonably
considers to be confidential.

(iv)Each Lender and the Administrative Agent agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.

(g)Defined Terms.  For purposes of this Section, the term “applicable law”
includes FATCA.

(h)Survival.  Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document. Solely for purposes of clause (D) of paragraph (f)(ii) of this
Section, “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Section 2.17Payments Generally; Pro Rata Treatment; Sharing of Setoffs.  

(a)The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 p.m., Pacific time), on the date when due, in
immediately available funds, without any defense, setoff, recoupment or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to such account as may be specified by the
Administrative Agent, except that payments pursuant to Sections 2.14, 2.15, 2.16
and 9.03

37

 

--------------------------------------------------------------------------------

 

shall be made directly to the Persons entitled thereto and payments pursuant to
other Loan Documents shall be made to the Persons specified therein.  The
Administrative Agent shall distribute any such payment received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments under each Loan Document shall be made in dollars.

(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled
thereto, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(c)If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on its Loan
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loan and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall notify the Administrative Agent of such fact and shall purchase (for cash
at face value) participations in the Loans of other Lenders to the extent
necessary so that the amount of all such payments shall be shared by the Lenders
ratably in accordance with the aggregate amounts of principal of and accrued
interest on their Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, (ii) the provisions
of this paragraph shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
(for the avoidance of doubt, as in effect from time to time), including pursuant
to Sections 2.18(b) or 2.19, or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in its Loan to
any Person that is an Eligible Assignee (as such term is defined from time to
time) and (iii) the provisions of this paragraph shall be subject to Section
5.11(c).  The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

(d)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day

38

 

--------------------------------------------------------------------------------

 

from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(e)If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender pursuant to Sections 2.06(b), 2.16(e), 2.17(d) and 9.03(c), in each case
in such order as shall be determined by the Administrative Agent in its
discretion.

Section 2.18Mitigation Obligations; Replacement of Lenders.  

(a)If any Lender requests compensation under Section 2.14, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or to
any Governmental Authority for the account of any Lender pursuant to
Section 2.16, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
and delegate its rights and obligations hereunder to another of its offices,
branches or Affiliates if, in the reasonable judgment of such Lender, such
designation or assignment and delegation (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation.

(b)If (i) any Lender (or any Participant in respect of any Lender) requests
compensation under Section 2.14, (ii) the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender (or any Participant in
respect of any Lender) or any Governmental Authority for the account of any
Lender (or any Participant in respect of any Lender) pursuant to Section 2.16,
(iii) any Lender has become a Defaulting Lender or (iv) any Lender has failed to
consent to a proposed amendment, waiver, discharge or termination that under
Section 9.02 requires the consent of all the Lenders (or all the affected
Lenders) and with respect to which the Required Lenders shall have granted their
consent, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, (A) terminate the Commitment of such
Lender and prepay outstanding Loan of such Lender in full, in each case without
any obligation to terminate any Commitment, or prepay any Loan, of any other
Lender (other than solely pursuant to Section 2.10(b)), or (B) require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04, but with the processing and
recordation fee being waived by the Administrative Agent in such instance), all
its interests, rights (other than its existing rights to payments pursuant to
Section 2.14 or 2.16) and obligations under this Agreement and the other Loan
Documents to an Eligible

39

 

--------------------------------------------------------------------------------

 

Assignee that shall assume such obligations (which may be another Lender, if a
Lender accepts such assignment and delegation); provided that, in the case of
any such assignment and delegation under clause (B) above, (1) the Borrower
shall have received the prior written consent of the Administrative Agent with
respect to such Eligible Assignee, which consent shall not be unreasonably
withheld, delayed or conditioned, (2) such Lender shall have received payment of
an amount equal to the outstanding principal of its Loan, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee and/or the Borrower, (3) in the case of any such assignment and
delegation relating to a request for compensation under Section 2.14, such
assignment and delegation will result in a reduction in such compensation and
(4) such assignment and delegation does not conflict with applicable law.  A
Lender shall not be required to make any such assignment and delegation, or to
have its Commitment and Loan so terminated or repaid, if, prior thereto, as a
result of a waiver or consent by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation, or to cause
such termination or repayment, have ceased to apply.  Each party hereto agrees
that an assignment and delegation required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto.

Section 2.19Defaulting Lenders.  Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then, for so long as
such Lender is a Defaulting Lender, the Commitment and the Loan of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or any other requisite Lenders have taken or may take any action
hereunder or under any other Loan Document (including any consent to any
amendment, waiver or other modification pursuant to Section 9.02); provided that
any amendment, waiver or other modification requiring the consent of all Lenders
or all Lenders affected thereby shall, except as otherwise provided in
Section 9.02, require the consent of such Defaulting Lender in accordance with
the terms hereof.  In the event that the Administrative Agent and the Borrower
each agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then on such date such Lender will
cease to be a Defaulting Lender; provided that all amendments, waivers or
modifications effected without its consent in accordance with the provisions of
Section 9.02 and this Section during such period shall be binding on it; and
provided further that, except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender having been a Defaulting Lender.

Article III

Representations and Warranties

The Borrower represents and warrants to the Lenders, on the Effective Date,
that:

Section 3.01Organization; Powers.  The Borrower and each Restricted Subsidiary
is (a) is duly organized, validly existing and (to the extent the concept is
applicable in such jurisdiction) in good standing under the laws of the
jurisdiction of its organization, (b) has all requisite corporate or other
organizational power and authority required for the ownership and

40

 

--------------------------------------------------------------------------------

 

operation of its properties and the conduct of its business as now conducted and
(c) is qualified to do business in every jurisdiction where such qualification
is required, except in each case referred to in clauses (a) (other than with
respect to the Borrower), (b) and (c), for failures that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

Section 3.02Authorization; Enforceability.  The execution, delivery and
performance by the Borrower of the Loan Documents are within its corporate
powers and have been duly authorized by all necessary corporate action.  This
Agreement has been duly executed and delivered by the Borrower and constitutes,
and each other Loan Document, when executed and delivered by the Borrower, will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and to general principles of equity, regardless of whether considered
in a proceeding in equity or at law.

Section 3.03Governmental Approvals; Absence of Conflicts.  The execution,
delivery and performance by the Borrower of the Loan Documents (a) do not
require any consent or approval of, registration or filing with or any other
action by any Governmental Authority, except such as have been, or substantially
contemporaneously with the borrowing hereunder will be, obtained or made and are
(or will so be) in full force and effect, (b) will not violate any applicable
law or order of any Governmental Authority, (c) will not violate the charter or
by-laws of the Borrower, (d) will not violate or result (alone or with notice or
lapse of time, or both) in a default under any indenture or other agreement or
instrument binding upon the Borrower or any Restricted Subsidiary or any of
their assets and (e) will not result in the creation or imposition of any Lien
on any asset now owned or hereafter acquired by the Borrower or any Restricted
Subsidiary, except in each case referred to in clauses (a), (b), (d) and (e), to
the extent that any such failure to obtain or make or any such violation,
default or payment, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

Section 3.04Financial Condition; No Material Adverse Change.  

(a)The Borrower has heretofore furnished to the Lenders or filed with the SEC
its consolidated balance sheet and consolidated statements of operations,
comprehensive income, changes in equity and cash flows as of and for the fiscal
year ended December 31, 2016, audited by and accompanied by the opinion of KPMG
LLP, independent registered public accounting firm.  Such financial statements
present fairly, in all material respects, the financial position and results of
operations of the Borrower and its consolidated Subsidiaries as of such dates
and for such periods in accordance with GAAP.

(b)Except for the Disclosed Matters and except for changes in operating results
arising in the ordinary course of business, there has been no material adverse
change in the business, financial condition, operations or properties of the
Borrower and the Restricted Subsidiaries, taken as a whole, since December 31,
2016.

Section 3.05Properties.  The Borrower and each Restricted Subsidiary has good
title to, or valid leasehold or other limited property interests in, all its
property, except for Liens not prohibited by Section 6.01 and except where the
failure to have such title or leasehold or other

41

 

--------------------------------------------------------------------------------

 

interest, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

Section 3.06Litigation.  There are no actions, suits or proceedings by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
the Borrower, threatened in writing against or affecting the Borrower or any
Restricted Subsidiary (a) except for the Disclosed Matters, that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (b) that involve any of the Loan Documents or the
Transactions.

Section 3.07Compliance with Laws.  Except for the Disclosed Matters, the
Borrower and each Restricted Subsidiary is in compliance with all laws,
including all orders of Governmental Authorities, applicable to it or its
property (including Environmental Laws), except where the failure to comply,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

Section 3.08Investment Company Status.  The Borrower is not an “investment
company” as defined in the Investment Company Act of 1940.

Section 3.09Taxes.  The Borrower and each Restricted Subsidiary has filed or
caused to be filed all Federal, state and local tax returns required to have
been filed and has paid or caused to be paid all taxes required to have been
paid by it, except (a) payment of taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books reserves with respect
thereto to the extent required by GAAP or (b) to the extent that the failure to
do so would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

Section 3.10ERISA.  No ERISA Event has occurred or, to the knowledge of the
Borrower, is reasonably expected to occur that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect.

Section 3.11Disclosure.  None of the reports, certificates or other written
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
furnished hereunder on or prior to the Effective Date (as modified or
supplemented by all other information so furnished on or prior to the Effective
Date), when taken as a whole and together with the Disclosed Matters, contains
as of the Effective Date any material misstatement of fact or omits to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that (a) with respect to financial projections or other forward-looking
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by it to be reasonable at the time
made and at the time made available to the Administrative Agent (it being
understood that financial projections or other forward-looking information are
subject to significant uncertainties and contingencies, many of which are beyond
the control of the Borrower, that actual results or events may differ
significantly from the projected or forecasted results or events and such
differences may be material) and (b) no representation is made herein with
respect to information of a general economic or industry specific nature.

42

 

--------------------------------------------------------------------------------

 

Section 3.12Federal Reserve Regulations.  No part of the proceeds of the Loans
will be used by the Borrower or its Subsidiaries for the purpose of purchasing
or carrying margin stock (within the meaning of Regulation U of the Board of
Governors), or extending credit for the purpose of purchasing or carrying margin
stock, in each case, in a manner that entails a violation (including on the part
of any Lender) of any of the regulations of the Board of Governors, including
Regulations U and X.

Section 3.13Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.  The
Borrower has implemented and maintains policies and procedures designed to
reasonably ensurepromote compliance by the Borrower and the Restricted
Subsidiaries and their respective directors, officers, employees and agents (in
each case acting in their capacities as such) with applicable Anti-Corruption
Laws, Anti-Money Laundering Laws and Sanctions, and the Borrower and its
Restricted Subsidiaries and, to the knowledge of the Borrower, their respective
officers, directors and employees are in compliance with applicable
Anti-Corruption Laws, applicable Anti-Money Laundering Laws and applicable
Sanctions in all material respects.  None of the Borrower or any Restricted
Subsidiary or, to the knowledge of the Borrower, any of their respective
directors, officers or employees is a Sanctioned Person.  The Borrower will not
request any Borrowing, and the Borrower will not use, and will not permit its
Subsidiaries and its or their respective directors, officers, employees and
agents to use, the proceeds of any Borrowing (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws
or any Anti-Money Laundering Laws, (b) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, to the extent such activities, business or
transaction would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States or in Canada, or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

Article IV

Conditions

The obligations of the Lenders to make Loans hereunder shall not become
effective until the date on which each of the following conditions shall be
satisfied (or waived in accordance with Section 9.02):

(a)The Administrative Agent shall have received (i) from each party hereto
either (A) a counterpart of this Agreement signed on behalf of such party or
(B) evidence satisfactory to the Administrative Agent (which may include a
facsimile transmission or electronic transmission of a “pdf” or similar copy of
a signature by such party of a counterpart hereof) that such party has signed a
counterpart of this Agreement and (ii) an executed copy of the Claim Agreement.

(b)The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of each
of (i) Cravath, Swaine & Moore LLP, special New York counsel to the Borrower,
and (ii) Jose Quintana, Senior Counsel, as counsel for the Borrower, in each
case in form and substance reasonably satisfactory to the Administrative Agent.

43

 

--------------------------------------------------------------------------------

 

(c)The Administrative Agent shall have received such customary documents and
certificates in connection with the effectiveness of this Agreement as the
Administrative Agent may reasonably request relating to the organization,
existence and good standing of the Borrower and the authorization of the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent.

(d)The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Responsible Officer of the Borrower, confirming
satisfaction of the conditions set forth in paragraphs (h) and (i) of this
Article IV.

(e)The Arrangers and the Administrative Agent shall have received all fees and
expenses due and payable on or prior to the Effective Date, and in the case of
expenses, to the extent invoiced in reasonable detail at least two Business Days
prior to the Effective Date.

(f)Substantially concurrently with the funding of Loans hereunder, all
principal, accrued and unpaid interest, fees and other amounts due or
outstanding under the Existing Credit Agreement shall have been or shall be paid
in full and the commitments thereunder shall have been or shall be terminated,
and the Administrative Agent shall have received a customary payoff letter in
evidence thereof.

(g)The Lenders shall have received, at least three Business Days prior to the
Effective Date (or such later date as the Administrative Agent shall reasonably
agree), all documentation and other information about the Borrower required
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act, in each case, that has been
requested by the Administrative Agent in writing at least 10 Business Days prior
to the Effective Date.

(h)The representations and warranties of the Borrower set forth in Article III
shall be true and correct in all material respects, in each case on and as of
the Effective Date, immediately after giving effect to the Borrowing occurring
on such date, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be true and correct in all material respects on and as of such
prior date.

(i)On the Effective Date, immediately after giving effect to the Borrowing
occurring on such date, no Default shall have occurred and be continuing or
would result therefrom.

(j)The Administrative Agent shall have received evidence that (i) the Borrower
has purchased, or agreed to purchase, the Farm Credit Equities consistent with
Section 5.11 (it being acknowledged and agreed that such condition shall be
satisfied upon the execution and delivery by the Borrower on the Effective Date
of the updated Northwest Farm Credit Services Membership Agreement in the form
provided by the Administrative Agent to the Borrower) and (ii) the Borrower has
entered into a standard agreement agreeing to waive and release certain rights
typically accorded borrowers of Farm Credit Lenders (it being acknowledged and
agreed that such condition shall be satisfied upon the

44

 

--------------------------------------------------------------------------------

 

execution and delivery by the Borrower on the Effective Date of the letter
agreement regarding “Waiver and Release of Borrower Rights Under the Farm Credit
Act of 1971” in the form provided by the Administrative Agent to the Borrower).

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

Article V

Affirmative Covenants

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

Section 5.01Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent, on behalf of each Lender:

(a)within 95 days after the end of each fiscal year of the Borrower, its
consolidated balance sheet and related consolidated statements of operations,
comprehensive income, changes in equity and cash flows as of the end of or for
such fiscal year, together with the notes thereto, setting forth in each case in
comparative form the figures for the previous fiscal year, all audited by and
accompanied by the opinion of KPMG LLP or another independent registered public
accounting firm of recognized national standing (which shall not be qualified in
any material respect, it being understood and agreed that any qualification
solely with respect to management’s assessment of the internal controls over
financial reporting of an acquired business shall not in any event be considered
material) to the effect that such consolidated financial statements present
fairly in all material respects the financial position and results of operations
of the Borrower and its consolidated Subsidiaries on a consolidated basis as of
the end of or for such fiscal year in accordance with GAAP consistently applied,
except as noted therein;

(b)within 50 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
consolidated statements of operations, comprehensive income and cash flows as of
the end of or for such fiscal quarter (other than in the case of the
consolidated statement of cash flows) and the then elapsed portion of such
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer of
the Borrower as presenting fairly in all material respects the financial
position and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP as of the end of or
for such period, except as therein noted, subject to year-end audit adjustments
and the absence of footnotes (which certification requirement shall be deemed
satisfied by the execution by a Financial Officer of the Borrower of the
certification required to be filed with the SEC pursuant to Item 601 of
Regulation S‑K);

45

 

--------------------------------------------------------------------------------

 

(c)no later than two Business Days after the required time of delivery of
financial statements under clause (a) or (b) above, a certificate (substantially
in the form of Exhibit E hereto) of a Financial Officer of the Borrower (i)
certifying that, to the knowledge of such Financial Officer, no Default or Event
of Default has occurred or, if a Default or an Event of Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, and (ii) setting forth computations
in reasonable detail demonstrating compliance with the covenants contained in
Sections 6.04 and 6.05 and (iii) including a reconciliation setting forth
adjustments made to such financial statements to make the computations set forth
in clause (ii) above; and

(d)promptly after any request therefor, (i) such information and documentation
required under applicable “know your customer” rules and regulations, including
the PATRIOT Act, the Anti-Corruption Laws and the Beneficial Ownership
Regulation, or (ii) such other information regarding the operations, business
affairs and financial condition of the Borrower and the Restricted Subsidiaries
as, in each case as from time to time may be reasonably requested by the
Administrative Agent (or any Lender through the Administrative Agent) may
reasonably request (other than information (ix) that constitutes non-financial
trade secrets or non-financial proprietary information, (iiy) in respect of
which disclosure is prohibited by applicable law or by any contractual
obligation or (iiiz) that is subject to attorney client or similar privilege or
constitutes attorney work product).

Information required to be delivered pursuant to clauses (a), (b), (c) and
(d)(ii) of this Section shall be deemed to have been delivered if such
information, or one or more reports containing such information, shall have been
posted by the Administrative Agent on the Platform or shall be available on the
website of the SEC at http://www.sec.gov or on the website of the Borrower at
http://www.weyerhaeuser.com.  Information required to be delivered pursuant to
this Section may also be delivered by electronic communication of a “pdf” or
similar copy.

Section 5.02Notices of Default.  Upon a Responsible Officer of the Borrower
obtaining knowledge of the occurrence of any Default or Event of Default, the
Borrower will furnish to the Administrative Agent prompt written notice thereof,
specifying the nature and extent thereof and the corrective action (if any)
proposed to be taken with respect thereto.

Section 5.03Existence; Conduct of Business.  The Borrower and each Restricted
Subsidiary will do or cause to be done all things necessary to preserve, renew
and keep in full force and effect (a) its legal existence and (b) the rights,
licenses, permits, privileges, franchises, authorizations and United States
registered patents, copyrights and trademarks necessary or desirable in the
conduct of its business; provided that the foregoing shall not (i) apply (other
than in the case of clause (a) with respect to the Borrower) to the extent the
failure to do so would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (ii) prohibit any transaction
permitted under Section 6.03 or (iii) prohibit the liquidation or dissolution of
any Restricted Subsidiary to the extent the assets of such Restricted Subsidiary
are transferred to the Borrower or another Restricted Subsidiary or are disposed
of in a transaction permitted by this Agreement.

Section 5.04Payment of Taxes.  The Borrower and each Restricted Subsidiary will
pay its tax liabilities before the same shall become delinquent or in default,
except where (a) (i) the

46

 

--------------------------------------------------------------------------------

 

validity or amount thereof is being contested in good faith by appropriate
proceedings and (ii) the Borrower or such Restricted Subsidiary has set aside on
its books reserves with respect thereto to the extent required by GAAP or
(b) the failure to make payment would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

Section 5.05Maintenance of Properties.  The Borrower and each Restricted
Subsidiary will keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
except where the failure to do so would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

Section 5.06Insurance.  The Borrower and each Restricted Subsidiary will
maintain, with financially sound and reputable (as determined by the Borrower in
good faith) third-party insurers, insurance in such amounts (giving effect to
any self-insurance), to such an extent and against such risks as is customary
for companies in the same or similar business (as determined by the Borrower in
good faith), it being understood and agreed that it is not customary for such
companies to insure timberlands against any damage or casualty.

Section 5.07Books and Records; Inspection Rights.  The Borrower and each
Restricted Subsidiary will keep proper books of record and account in which
full, true and correct entries in accordance with GAAP in all material respects
are made in respect of all financial transactions and matters involving the
assets and business of the Borrower or such Restricted Subsidiary, as the case
may be (it being understood and agreed that any foreign Restricted Subsidiaries
may maintain books and records in a manner permitting financial statements to be
prepared in conformity with generally accepted accounting principles that are
applicable in their respective jurisdictions of organization).  The Borrower and
each Restricted Subsidiary will permit the Administrative Agent, on behalf of
the Lenders, at the expense of the Administrative Agent or the Lenders unless an
Event of Default has occurred and is continuing, (a) to visit and inspect its
financial records and properties and to make extracts from such financial
records and (b) to discuss its business affairs and financial condition with its
officers and independent accountants (so long as a representative of the
Borrower is present, or the Borrower has consented to the absence of such a
representative), all at such reasonable times during normal business hours and
upon reasonable advance notice to the Borrower; provided that (i) unless an
Event of Default has occurred and is continuing, the Administrative Agent may
not exercise such rights more often than once during any calendar year and (ii)
neither the Borrower nor any Restricted Subsidiary shall be required to provide
any information (A) that constitutes non-financial trade secrets or
non-financial proprietary information, (B) in respect of which disclosure is
prohibited by applicable law or by any contractual obligation or (C) that is
subject to attorney client or similar privilege or constitutes attorney work
product.

Section 5.08Compliance with Laws.  The Borrower and each Restricted Subsidiary
will comply with all laws, including all orders of any Governmental Authority,
applicable to it or its property (including Environmental Laws), except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.  The Borrower will implement
and maintain policies and procedures designed to reasonably ensurepromote
compliance by the Borrower and the Restricted Subsidiaries and their respective
directors, officers, employees and agents (in each case acting in their
capacities as such) with applicable Anti-Corruption Laws, Anti-Money Laundering
Laws and Sanctions.

47

 

--------------------------------------------------------------------------------

 

Section 5.09Use of Credit.  The proceeds of the Loans will be used solely to
refinance or otherwise repay or prepay, in part, Indebtedness outstanding under
the Existing Credit Agreement and to pay fees and expenses in connection
therewith.  The Borrower will not request any Borrowing, and the Borrower will
not use, and will not permit its Subsidiaries and its or their respective
directors, officers, employees and agents to use, the proceeds of any Borrowing
(a) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
business or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States, or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

Section 5.10Claim Agreement.  The Borrower will perform, observe and comply with
each of its covenants and agreements in the Claim Agreement, and do or cause to
be done all things necessary to keep the Claim Agreement in full force and
effect.

Section 5.11Farm Credit Equities.  

(a)So long as a Farm Credit Lender is a Lender hereunder, the Borrower will
acquire Equity Interests in such Farm Credit Lender (or its designated
Affiliate) in such amounts and at such times as such Farm Credit Lender may
require in accordance with such Farm Credit Lender’s (or such Affiliate’s)
bylaws, patronage resolutions and/or capital plan or similar documents (as each
may be amended from time to time); provided, however, that, notwithstanding
anything to the contrary contained herein, the maximum amount of equity that the
Borrower may be required to acquire in such Farm Credit Lender (or its
designated Affiliate) shall not exceed the maximum amount required by the
applicable bylaws, patronage resolutions, capital plan and related documents, in
each case, (x) as in effect (and in the form provided to the Borrower) on the
Effective Date or (y) in the case of a Farm Credit Lender that becomes a Lender
as a result of an assignment pursuant to Section 9.04, as in effect (and in the
form provided to the Borrower) at the time of the closing of the related
assignment (the Equity Interests so required to be acquired by the Borrower
being referred to as the “Farm Credit Equities”).  As of the Effective Date,
each Farm Credit Lender party hereto confirms delivery to the Borrower, and the
Borrower acknowledges receipt, of documents from such Farm Credit Lender that
describe the nature of the Farm Credit Equities in such Farm Credit Lender (or
its designated Affiliate) required to be acquired by the Borrower in connection
with such Farm Credit Lender’s Loan, as well as applicable capitalization
requirements.  Each Farm Credit Lender party hereto as of the Effective Date
acknowledges and agrees that the amount of Farm Credit Equities in such Farm
Credit Lender (or its designated Affiliate) acquired by the Borrower on or prior
to the Effective Date satisfies the requirements of this Section 5.11 with
respect to such Farm Credit Lender (or its designated Affiliate).

(b)The Borrower and each Farm Credit Lender acknowledge that such Farm Credit
Lender’s (or its designated Affiliate’s) bylaws, patronage resolutions, capital
plan and similar documents (as each may be amended from time to time) shall
govern (i) the rights and obligations of the Borrower and such Farm Credit
Lender (or its designated

48

 

--------------------------------------------------------------------------------

 

Affiliate) with respect to the applicable Farm Credit Equities and any patronage
refunds or other distributions made on account thereof or on account of the
Borrower’s patronage with such Farm Credit Lender, and (ii) the Borrower’s
eligibility for patronage distributions from such Farm Credit Lender (or its
designated Affiliate), whether in the form of Farm Credit Equities and/or
cash.  Patronage distributions, if any, in the event of a sale of a
participation interest pursuant to Section 9.04 shall be governed by the
respective bylaws, patronage resolutions and/or capital plan of the applicable
seller and purchaser of such participation interest.

(c)Each party hereto acknowledges that each Farm Credit Lender has a statutory
first lien pursuant to the Farm Credit Act of 1971 (as amended from time to
time) on all Farm Credit Equities in such Farm Credit Lender (or its designated
Affiliate) that the Borrower may now own or hereafter acquire, which statutory
lien shall be for such Farm Credit Lender’s sole and exclusive benefit.  The
Farm Credit Equities in any Farm Credit Lender (or its designated Affiliate)
shall not constitute security for the obligations arising under the Loan
Documents due to any other Lender.  To the extent that any of the Loan Documents
create a Lien on the Farm Credit Equities in any Farm Credit Lender (or its
designated Affiliate) or on patronage accrued by such Farm Credit Lender for the
account of the Borrower (including, in each case, proceeds thereof), such Lien
shall be for such Farm Credit Lender’s sole and exclusive benefit and shall not
be subject to pro rata sharing hereunder.  Neither the Farm Credit Equities nor
any accrued patronage shall be offset against the obligations arising under the
Loan Documents except that, if an Event of Default shall have occurred and is
continuing, a Farm Credit Lender may elect, solely at its discretion, to set off
and apply the cash portion of any patronage distribution or retirement of Farm
Credit Equities against any obligation of the Borrower owed to such Lender under
this Agreement, whether or not such obligation is then due and payable.  The
Borrower acknowledges that any corresponding tax liability associated with such
application is the sole responsibility of the Borrower.  No Farm Credit Lender
shall have an obligation to retire the Farm Credit Equities in such Farm Credit
Lender (or its designated Affiliate) upon any Default or Event of Default, or at
any other time, either for application to the obligations arising under the Loan
Documents or otherwise.

Article VI

Negative Covenants

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

Section 6.01Secured Indebtedness.  

(a)The Borrower will not, and will not permit any Restricted Subsidiary to,
issue, assume or guarantee any indebtedness for money borrowed (hereinafter in
this Section 6.01 referred to as “debt”) if such debt is secured by a deed of
trust, mortgage, pledge, security interest or other lien or encumbrance (any
deed of trust, mortgage, pledge, security interest or other lien or encumbrance
being hereinafter in this Section 6.01(a)

49

 

--------------------------------------------------------------------------------

 

referred to as a “mortgage”) upon or with respect to any timber or timberlands
of the Borrower or such Restricted Subsidiary located in the States of
Washington, Oregon, Arkansas, Oklahoma, Mississippi, North Carolina, Georgia or
Louisiana, or upon or with respect to any principal manufacturing plant (as
defined in Section 6.01(c)) of the Borrower or such Restricted Subsidiary
located anywhere in the United States of America, in either case now owned or
hereafter acquired, without in any such case effectively providing, concurrently
with the issuance, assumption or guarantee of any such debt, that the Loans
(together with, if the Borrower shall so determine, any other Indebtedness of or
guarantee by the Borrower or such Restricted Subsidiary ranking equally with the
Loans and then existing or thereafter created) shall be secured equally and
ratably with (or prior to) such debt for so long as such debt is so secured;
provided, however, that the foregoing restrictions shall not be applicable to:

(i)mortgages upon or with respect to any property of the Borrower or any
Restricted Subsidiary securing debt to the Borrower or a Restricted Subsidiary;

(ii)mortgages upon or with respect to any property acquired, constructed or
improved by the Borrower or any Restricted Subsidiary which are created,
incurred or assumed contemporaneously with, or within 180 days after, such
acquisition or the completion of such construction or improvement, to secure or
provide for the payment of any part of the purchase price of such property or
the cost of such construction or improvement, or mortgages upon or with respect
to any property existing at the time of acquisition thereof by the Borrower or
any Restricted Subsidiary; provided that in the case of any such construction or
improvement the mortgage shall not apply to any property theretofore owned by
the Borrower or any Restricted Subsidiary other than any property on which the
property so constructed is located (including any related rights) or to which
the improvement relates;

(iii)any mortgage existing on any timber or timberlands of any Person or upon or
with respect to any principal manufacturing plant of any Person at the time of
acquisition by the Borrower or any Restricted Subsidiary of such Person; and

(iv)any extension, renewal or replacement of any mortgage referred to in clause
(ii) or (iii) above; provided that the principal amount of debt secured thereby
shall not exceed the principal amount of debt so secured at the time of such
extension, renewal or replacement and any fees, discount, premium and expenses
relating to such extension, renewal or replacement, and that such extension,
renewal or replacement shall be limited to all or part of the property subject,
or that upon the acquisition thereof would have become subject, to the mortgage
so extended, renewed or replaced.

(b)Notwithstanding the provisions of paragraph (a) of this Section 6.01, the
Borrower or any Restricted Subsidiary may issue, assume or guarantee secured
debt that would otherwise be subject to the foregoing restrictions in an
aggregate principal amount that, together with the aggregate principal amount of
all other such debt of the Borrower

50

 

--------------------------------------------------------------------------------

 

and the Restricted Subsidiaries outstanding at such time (for the avoidance of
doubt, other than any debt secured in reliance on paragraph (a) of this Section
6.01) and all Attributable Debt in respect of Sale and Lease-Back Transactions
existing at such time (other than Sale and Lease-Back Transactions permitted
because the Borrower would be entitled to incur debt secured by a mortgage on
the property to be leased without equally and ratably securing the Loans
pursuant to paragraph (a) of this Section 6.01, and other than Sale and
Lease-Back Transactions the proceeds of which have been applied in accordance
with Section 6.02(b)), does not at the time exceed 5% of Shareholders’ Interest
in the Borrower and the Restricted Subsidiariesthe Consolidated Total Assets as
of the last day of the then most recently ended Test Period (or, prior to the
end of the first Test Period, December 31, 2016).

(c)For purposes of this Section 6.01, (i) the term “principal manufacturing
plant” shall not include any manufacturing plant that, in the reasonable opinion
of the Board of Directors of the Borrower, is not a principal manufacturing
plant of the Borrower and the Restricted Subsidiaries; and (ii) the following
types of transactions shall not be deemed to create debt secured by a mortgage:
(A) the sale, mortgage or other transfer of timber in connection with an
arrangement under which the Borrower or any Restricted Subsidiary is obligated
to cut such timber or a portion thereof in order to provide the transferee with
a specified amount of money, however determined; and (B) the mortgage of any
property of the Borrower or any Restricted Subsidiary in favor of any
Governmental Authority to secure (i) partial, progress, advance or other
payments to the Borrower or any Restricted Subsidiary pursuant to the provisions
of any contract or statute and (ii) Indebtedness consisting of industrial
development, pollution control or other revenue bonds or similar instruments
issued or guaranteed by any Governmental Authority.

Section 6.02Sale and Lease-Back Transactions.  The Borrower will not, and will
not permit any Restricted Subsidiary to, enter into any Sale and Lease-Back
Transaction unless (a) the Borrower or such Restricted Subsidiary would be
entitled under Section 6.01 to incur debt (as defined in Section 6.01) secured
by a mortgage on the property to be leased without equally and ratably securing
the Loans or (b) the Borrower applies an amount equal to the fair value (as
determined by the Board of Directors of the Borrower) of the property so leased
to the retirement, within 90 days of the effective date of any such Sale and
Lease-Back Transaction, of debt incurred or assumed by the Borrower or a
Restricted Subsidiary which by its terms matures at, or is extendible or
renewable at the option of the obligor to, a date more than 12 months after the
date of the creation of such debt.

Section 6.03Merger, Consolidation and Other Fundamental Changes.  The Borrower
will not merge or consolidate with or into any other Person, or sell, transfer
or otherwise dispose of all or substantially all of its consolidated properties
or assets to any Person in a single transaction or in a series of related
transactions, unless: (a) in the case of a merger or consolidation, the Borrower
is the surviving or resulting Person or (b) (i) in the case of a merger or
consolidation, the surviving or resulting Person is or (ii) in the case of any
such sale, transfer or other disposition, the transferee Person is, in either
case, organized inunder the laws of the United States of America or any State
thereof and shall expressly assume, pursuant to customary documentation
reasonably satisfactory to the Administrative Agent, the obligations of the
Borrower under this Agreement and the other Loan Documents (whereupon such
Person shall succeed to, and be substituted for,

51

 

--------------------------------------------------------------------------------

 

and may exercise every right and power of the Borrower under this Agreement and
the other Loan Documents with the same effect as if such Person had been named
as the Borrower herein and, in the case of any such sale, transfer or other
disposition, the Borrower shall be relieved of all obligations and covenants
under this Agreement and the other Loan Documents).

Section 6.04Funded Debt Ratio.  The Borrower will not permit Total Funded
Indebtedness as of the last day of any Test Period to exceed 65% of the sum of
Total Adjusted Shareholders’ Equity and Total Funded Indebtedness, in each case,
as of the last day of such Test Period.

Section 6.05Total Adjusted Shareholders’ Equity.  The Borrower will not permit
Total Adjusted Shareholders’ Equity as of the last day of any Test Period to be
less than $3,000,000,000.

Section 6.06Change in Business.  The Borrower will not engage, and will not
permit any Restricted Subsidiary to engage, to any material extent in any
businesses other than the businesses conducted by the Borrower and the
Restricted Subsidiaries as of the date hereof, except for businesses that are
ancillary thereto, or reasonable extensions, developments and modifications
thereof or are otherwise reasonably related thereto.

Article VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)the Borrower shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)the Borrower shall fail to pay (i) any interest on any Loan or (ii) any fee
or any other amount (other than an amount referred to in clause (a) of this
Article), in each case payable under this Agreement or any other Loan Document,
when and as the same shall become due and payable, and such failure shall
continue unremedied for a period of (A) in the case of clause (i), five Business
Days and (B) in the case of clause (ii), five Business Days after notice thereof
from the Administrative Agent to the Borrower;

(c)any representation or warranty made or deemed made by the Borrower in any
Loan Document or in any document required to be delivered pursuant to any Loan
Document, or in any certificate delivered by or on behalf of the Borrower
pursuant to a Loan Document, shall prove to have been false or misleading in any
material respect when made or deemed made;

(d)the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.02, 5.03(a) (with respect to the legal existence of the
Borrower) or 5.09 or in Article VI;

52

 

--------------------------------------------------------------------------------

 

(e)the Borrower shall fail to observe or perform any covenant or agreement
contained in any Loan Document (other than those specified in clause (a), (b) or
(d) of this Article), and such failure shall continue unremedied for a period of
30 days after written notice thereof from the Administrative Agent to the
Borrower;

(f)the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal, interest, termination payment or other payment obligation
and regardless of amount) in respect of any Material Indebtedness when and as
the same shall become due and payable, and such failure shall continue after the
applicable grace period, if any, has expired;

(g)any default occurs that results in any Material Indebtedness becoming due
prior to its scheduled maturity, or that continues after the applicable grace
period, if any, specified in the agreement or instrument related to such
Material Indebtedness and permits the holder or holders of such Material
Indebtedness or any trustee or agent on its or their behalf, with or without the
giving of notice, to cause such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that, in any event, this clause (g) shall not
apply to (i) any secured Indebtedness that becomes due as a result of the
voluntary sale or transfer or other disposition of or damage to the assets
securing such Indebtedness;, (ii) any Indebtedness that becomes due as a result
of a voluntary refinancing thereof or (iii) any Indebtedness incurred to finance
an acquisition becoming due pursuant to a “special mandatory redemption” or a
similar provision on account of such acquisition not having been consummated;

(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any Material Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal or state bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i)the Borrower or any Material Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation (other than any
liquidation of a Restricted Subsidiary permitted by Section 5.03),
reorganization or other relief under any Federal or state bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Material
Restricted Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding or (v) make a general assignment for the benefit of creditors,
or the board of directors (or similar governing body) of the Borrower or any
Material Restricted Subsidiary (or any committee thereof) shall adopt any
resolution

53

 

--------------------------------------------------------------------------------

 

or otherwise authorize any action to approve any of the actions referred to
above in this clause (i) or clause (h) of this Article;

(j)the Borrower or any Material Restricted Subsidiary shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;

(k)one or more final judgments requiring the payment of money in an aggregate
amount in excess of $200,000,000 (other than any such judgment covered by
insurance to the extent the insurorinsurer has been notified thereof in writing
and has not denied liability therefor), shall be rendered against the Borrower,
any Material Restricted Subsidiary or any combination thereof and the same shall
remain undischarged for a period of 60 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower or any
Material Restricted Subsidiary to enforce any such judgment;

(l)one or more ERISA Events shall have occurred that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect;

(m)a Change in Control shall occur; or

(n)the Claim Agreement shall cease, for any reason, to be in full force and
effect, or the Borrower shall contest the validity or enforceability thereof;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may with the
consent, or shall at the request, of the Required Lenders shall, by notice to
the Borrower, take any or all of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other monetary obligations of the
Borrower hereunder, shall become due and payable immediately, in each case
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in the case of any event with respect to
the Borrower described in clause (h) or (i) of this Article, the Commitments
shall automatically terminate, the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other monetary
obligations of the Borrower hereunder, shall immediately and automatically
become due and payable, in each case without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

Article VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the entity named as the
Administrative Agent in the heading of this Agreement and its successors to
serve in such capacity under the Loan

54

 

--------------------------------------------------------------------------------

 

Documents, and authorizes the Administrative Agent to execute, deliver and
administer the Loan Documents and to take such actions and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent (and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent in its individual capacity), and such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Borrower or any Subsidiary or Affiliate thereof or any other Person
that may do business with or own Equity Interests in the Borrower as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  In performing its functions and
duties under this Agreement, the Administrative Agent shall act solely as agent
of the Lenders and shall not assume, or be deemed to have assumed, any
relationship of agency or trust with or for the Borrower.  Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing (and it is understood and agreed that the use of the
term “agent” herein or in any other Loan Documents (or any other similar term)
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law, and that such term is used as a matter of market
custom and is intended to create or reflect only an administrative relationship
between contracting parties), (b) the Administrative Agent shall not have any
duty to take any discretionary action or to exercise any discretionary power,
except discretionary rights and powers expressly contemplated by the Loan
Documents that the Administrative Agent exercise (including in connection with
any amendment contemplated by Section 2.13(b) or any transaction contemplated by
Section 6.03) or that the Administrative Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as provided in
the Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion, could be contrary to any Loan
Document or applicable law or may expose it to liability, and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and the Administrative Agent shall not be liable for
the failure to disclose, any information relating to the Borrower, or any
Subsidiary or Affiliate of the Borrower, that is communicated to or obtained by
the Person serving as the Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents), which consent or request, as
applicable, shall be binding upon all Lenders, or in the absence of its own
gross negligence, bad faith or willful misconduct of the Administrative Agent or
its Related Parties (such absence to be presumed unless otherwise determined
byin a court of competent jurisdiction

55

 

--------------------------------------------------------------------------------

 

by a final and nonappealable judgment).  The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof (stating that it is a “notice of default” and stating the nature of the
Default) is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document or the occurrence of any
Default, (iv) the due execution, legality, sufficiency, validity,
enforceability, effectiveness, genuineness  or value of any Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof).  The Administrative Agent also shall be entitled to rely, and shall
not incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticatormaker thereof), and may act upon any
such statement prior to receipt of written confirmation thereof.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any of and all their
duties and exercise their rights and powers through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facility provided for herein as well as activities as
the Administrative Agent.  NoThe Administrative Agent shall not be responsible
for the negligence or misconduct of any sub-agents except to the extent that a
court of competent jurisdiction determines in a final and nonappealable judgment
that the Administrative Agent or any of its Related Parties acted with gross
negligence, bad faith or willful misconduct.

56

 

--------------------------------------------------------------------------------

 

Subject to the terms of this paragraph and Section 9.18, the Administrative
Agent may resign from its capacity as such.  In connection with such
resignation, the Administrative Agent shall give notice of its intent to resign
to the Borrower and the Lenders.  Upon receipt of any such notice of resignation
by the Administrative Agent, the Required Lenders shall have the right, subject
to Section 9.18 and the consent of the Borrower (other than during the existence
of an Event of Default under clause (a), (b), (h) or (i) of Article VII), which
consent of the Borrower shall not be unreasonably withheld, delayed or
conditioned, to appoint a successor, which shall be a Farm Credit Lender or a
bank (or an Affiliate of a Farm Credit Lender or a bank).  If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, then the retiring Administrative Agent may, on behalf
of the Lenders, appoint a successor, subject to Section 9.18 and the consent of
the Borrower (other than during the existence of an Event of Default under
clause (a), (b), (h) or (i) of Article VII), which consent of the Borrower shall
not be unreasonably withheld, delayed or conditioned.  Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed by the Borrower and such successor.  Notwithstanding the
foregoing, in the event no successor Administrative Agent shall have been so
appointed and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the other Agents, the Lenders and the Borrower, whereupon, on the date of
effectiveness of such resignation stated in such notice, (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, without any other further act or
deed on the part of such retiring Administrative Agent or any other Person, and
(b) the Required Lenders shall succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Administrative Agent; provided
that (i) all payments required to be made hereunder or under any other Loan
Document to the Administrative Agent for the account of any Person other than
the Administrative Agent shall be made directly to such Person and (ii) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall also directly be given or made to each
Lender.  Following the effectiveness of the Administrative Agent’s resignation
from its capacity as such, the provisions of this Article and Section 9.03, as
well as any exculpatory, reimbursement and indemnification provisions set forth
in any other Loan Document, shall continue in effect for the benefit of suchthe
retiring Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any Arranger or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its

57

 

--------------------------------------------------------------------------------

 

own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption or any other Loan Document pursuant to which it shall become a
Lender hereunder, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Loan Document and each other document required to be
delivered to, or be approved by or satisfactory to, the Administrative Agent or
the Lenders on the Effective Date.

Notwithstanding anything herein to the contrary, neither any Arranger nor any
Person named on the cover page of this Agreement as a Syndication Agent or a
Documentation Agent shall have any duties, responsibilities or obligations under
this Agreement or any other Loan Document (except in its capacity, as
applicable, as the Administrative Agent or a Lender), but all such Persons shall
have the benefit of the indemnities provided for hereunder.

The provisions of this Article (other than provisions of this Article providing
the Borrower with a consent right, all of which shall also be for the benefit of
the Borrower) are solely for the benefit of the Administrative Agent and the
Lenders, and the Borrower shall not have any rights as a third party beneficiary
of any such provisions.

Article IX

Miscellaneous

Section 9.01Notices.  

(a)Except in the case of notices and other communications expressly permitted to
be given by telephone (and subject to paragraph (b) of this Section), all
notices and other communications provided for herein shall be in writing and,
subject to the requirements of clause (i) below, shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
email or fax, as follows:

(i)if to the Borrower, by email to cashmanu@weyerhaeuser.com, with a copy, in
the case of any notice of Default or otherwise in respect of Article VII, to
jose.quintana@weyerhaeuser.com and laura.smith@weyerhaeuser.com, in each case,
with each such email notice of Default or otherwise in respect of Article VII to
be promptly followed by delivery of a copy thereof by overnight courier service
to 220 Occidental Avenue South, Seattle, Washington 98104, Attention: Treasury;

(ii)if to Northwest Farm Credit Services, PCA, as the Administrative Agent, to
Loan Accounting, 2001 S. Flint Road, Spokane, WA  99224, Telephone:
1-800-216-4535, Facsimile: 509-340-5508; Email:
nwfcsloanaccounting@northwestfcs.com; with a copy to Brandi Phipps, Financial
Specialist, 2001 S. Flint Road, Spokane, WA  99224; Telephone: 509-340-5440;
Facsimile: 509-340-5503; Email: NWFCSAllCapitalMarkets@northwestfcs.com); and

58

 

--------------------------------------------------------------------------------

 

(iii)if to any other Lender, to it at its address (or email, fax number or
telephone number) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) of this Section shall be effective as provided in such
paragraph.

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications (including email and Internet and
intranet websites); provided that the foregoing shall not apply to notices under
Article II to any Lender if such Lender has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication.  Any notices or other communications to the Administrative Agent
or the Borrower may be delivered or furnished by electronic communications
pursuant to procedures approved by the recipient thereof prior thereto; provided
that approval of such procedures may be limited or rescinded by any such Person
by notice to each other such Person.

(c)Any party hereto may change its address or email, fax number or telephone
number for notices and other communications hereunder by notice to the other
parties hereto (or, in the case of the Borrower, by notice to the Administrative
Agent).

(d)The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on Debt
Domain, Intralinks, Syndtrak or a similar electronic transmission system
(the “Platform”).  The Platform is provided “as is” and “as available”.  Neither
the Administrative Agent nor any of its Related Parties warrants, or shall be
deemed to warrant, the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the Communications.  No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made, or shall be deemed to be
made, by the Administrative Agent or any of its Related Parties in connection
with the Communications or the Platform.  In no event shall the Administrative
Agent or any of its Related Parties have any liability to the Borrower, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of the Communications
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses result from the gross negligence, bad faith or willful
misconduct of the Administrative Agent or any of its Related Parties (as
determined by a court of competent jurisdiction in a final and nonappealable
judgment); provided, however, that in no event shall the Administrative Agent or
any of its Related Parties have any liability to the Borrower, any Lender or any
other Person for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with or as a
result of the foregoing.

59

 

--------------------------------------------------------------------------------

 

Section 9.02Waivers; Amendments.

(a)No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of any Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.  Without limiting the generality of the foregoing, the
execution and delivery of this Agreement or the making of a Loan shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent or any Lender may have had notice or knowledge of such Default at the
time.

(b)None of this Agreement, any other Loan Document or any provision hereof or
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Administrative Agent and the Borrower with the consent of the Required
Lenders; provided that no such agreement shall:

(i)increase the Commitment of any Lender without the written consent of such
Lender (it being understood that a waiver, amendment or modification of any
condition precedent set forth in Article IV or of any covenant or Default shall
not constitute an increase of any Commitment of any Lender);

(ii)reduce the principal amount of any Loan or reduce the rate of interest
thereon or reduce any fees payable hereunder, without the written consent of
each Lender directly and adversely affected thereby; provided that (A) only the
consent of the Required Lenders shall be necessary to waive any obligation of
the Borrower to pay interest at the default rate or to change the amount of the
default rate specified in Section 2.12(d) and (B) it is understood and agreed
that any reduction in LIBOR pursuant to Section 2.14(g) shall not be subject to
this clause (ii);

(iii)postpone the scheduled final maturity date of any Loan, or any date for the
payment of any interest payable hereunder, or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled final expiration date of any
Commitment, in each case, without the written consent of each Lender directly
and adversely affected thereby (it being understood that a waiver, amendment or
modification of any covenant or Default shall not constitute a postponement,
waiver or excuse of any payment of principal, interest, fees or other amounts);
provided that only the consent of the Required Lenders shall be necessary to
waive any

60

 

--------------------------------------------------------------------------------

 

obligation of the Borrower to pay interest at the default rate or to change the
amount of the default rate specified in Section 2.12(d);

(iv)change Section 2.17(b) or 2.17(c) in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
or

(v)change any of the provisions of this Section 9.02(b), the percentage set
forth in the definition of the term “Required Lenders” or any other provision of
this Agreement specifying the number or percentage of Lenders required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender;

provided further that no such agreement shall amend, modify, extend or otherwise
affect the rights or obligations of the Administrative Agent without the prior
written consent of the Administrative Agent.

(c)Notwithstanding any other provision of this Section to the contrary:

(i) [reserved];

(i)any provision of this Agreement or any other Loan Document may be amended,
without consent of any Lender (except as expressly set forth in such Section),
in the manner provided in Section 2.13(b), and each Lender hereby expressly
authorizes and directs the Administrative Agent to enter into any such
amendment;

(ii)any provision of this Agreement or any other Loan Document may be amended
(without the consent of any Lender) by an agreement in writing entered into by
the Borrower and the Administrative Agent to cure any obvious error or any
ambiguity, omission, defect or inconsistency;

(iii)any provision of this Agreement or any other Loan Document may be amended
(or amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (A) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share in the benefits of this Agreement and the other Loan Documents with the
Loans and the accrued interest and fees in respect thereof and (B) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders, provided that no Lender shall be obligated to commit to or
hold any part of such credit facilities; and

(iv)notwithstanding anything in paragraph (b) of this Section to the contrary,
no consent with respect to any amendment, waiver or other modification of this
Agreement or any other Loan Document shall be required of (A) any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of paragraph (b) of this Section and

61

 

--------------------------------------------------------------------------------

 

then only in the event such Defaulting Lender shall be affected by such
amendment, waiver or other modification, or (B) in the case of any amendment,
waiver or other modification referred to in the first proviso of paragraph (b)
of this Section, any Lender that receives payment in full of the principal of
and interest accrued on each Loan made by, and all other amounts owing to, such
Lender or accrued for the account of such Lender under this Agreement at the
time such amendment, waiver or other modification becomes effective and whose
Commitment, if not previously terminated, terminates by the terms and upon the
effectiveness of such amendment, waiver or other modification.

(d)The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender.  Any amendment, waiver or other modification effected in
accordance with this Section shall be binding upon each Person that is at the
time thereof a Lender and each Person that subsequently becomes a Lender.

(e)With respect to any matter requiring the approval of one or more Lenders
(including Required Lenders), Voting Participants shall have the voting rights
specified in Section 9.04(c)(iii) as to such matter.

Section 9.03Expenses; Indemnity; Damage Waiver.  

(a)Except as provided in Section 5.07, the Borrower shall pay (i) all reasonable
and documented out-of-pocket expenses (including due diligence expenses,
syndication expenses and travel expenses) incurred by the Administrative Agent,
each Arranger and their respective Affiliates, including the reasonable fees,
charges and disbursements of counsel for any of the foregoing (which shall be
limited to a single firm of primary counsel and, if reasonably determined by the
Administrative Agent to be reasonably necessary, a single firm of local counsel
in each appropriate jurisdiction (which may include a single special counsel
acting in multiple jurisdictions)), in connection with the structuring,
arrangement and syndication of the credit facility provided for herein, as well
as the preparation, execution, delivery and administration of this Agreement,
the other Loan Documents and any related documentation or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii)
[reserved] and (iii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, any Arranger or any Lender, including the
reasonable fees, charges and disbursements of counsel for any of the foregoing
(which shall be limited to a single firm of primary counsel and, if reasonably
determined by the Administrative Agent to be reasonably necessary, a single firm
of local counsel in each appropriate jurisdiction (which may include a single
special counsel acting in multiple jurisdictions), and, in the case of an actual
or perceived conflict of interest, a single additional firm of counsel (or local
counsel) for each group of affected parties that is similarly situated), in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section, or in connection with the Loans made hereunder, including all such
out-of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.; provided, in each case, that any such
obligation of the Borrower with

62

 

--------------------------------------------------------------------------------

 

respect to expenses incurred in connection with the matters described in
paragraph (b) of this Section shall be subject to the limitations set forth in
such paragraph on the obligations of the Borrower to pay such expenses.

(b)The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Arranger and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”), against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee (which shall be limited to a
single firm of counsel for all Indemnitees, taken as a whole, and, if reasonably
determined by the Administrative Agent to be reasonably necessary, a single firm
of counsel in each appropriate jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) for all Indemnitees taken as a whole,
and, in the case of an actual or perceived conflict of interest, where the
Indemnitee affected by such conflict informs the Borrower of such conflict, a
single additional firm of counsel (or local counsel) for each group of affected
Indemnitees that are similarly situated), incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
structuring, arrangement and the syndication of the credit facility provided for
herein, the preparation, execution, delivery and administration of this
Agreement, the other Loan Documents or any other agreement or instrument
contemplated hereby or thereby, the performance by the parties to this Agreement
or the other Loan Documents of their respective obligations hereunder or
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or thereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Borrower or any
Subsidiary, or any other Environmental Liability related in any way to the
Borrower or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and whether initiated against or by any party
to this Agreement or any other Loan Document, any Affiliate of any of the
foregoing or any third party (and regardless of whether any Indemnitee is a
party thereto); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities and related expenses resulted from (x) the gross negligence, bad
faith or willful misconduct of such Indemnitee or of any of its Related Parties
(as determined by a court of competent jurisdiction in a final and nonappealable
judgment), (y) a material breach of the obligations of such Indemnitee or any of
its Related Parties under the Loan Documents (as determined by a court of
competent jurisdiction in a final and nonappealable judgment) or (z) disputes
solely between and among such Indemnitees to the extent such disputes do not
arise from any act or omission of the Borrower, any of its Subsidiaries or any
of their respective Affiliates (other than with respect to a claim against an
Indemnitee acting in its capacity as the Administrative Agent, an Arranger or
any other titled role under the Loan Documents unless such claim arose from the
gross negligence, bad faith or willful misconduct of such Indemnitee or any of
its Related Parties or a material breach of the obligations of such Indemnitee
or any of its Related Parties under the Loan Documents (in each case, as
determined by a court of competent jurisdiction in a final and nonappealable
judgment)).  If any Indemnitee shall have received any payment from the Borrower
under this

63

 

--------------------------------------------------------------------------------

 

paragraph, such Indemnitee shall (and, in the case of any such Indemnitee that
is not a party hereto, the Indemnitees that are party hereto and that are
Related Parties thereof shall cause such Indemnitee to) refund all amounts
received by it under this paragraph in excess of those to which it shall have
been entitled under the terms of this paragraph.  This paragraph shall not apply
with respect to Taxes other than any Taxes that represent losses, claims or
damages arising from any non-Tax claim.

(c)To the extent that the Borrower fails to indefeasibly pay any amount required
to be paid by it under paragraph (a) or (b) of this Section to the
Administrative Agent (or any sub-agent thereof) or any of its Related Parties
(and without limiting their obligation to do so), each Lender severally agrees
to pay to the Administrative Agent (or any such sub-agent) or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or such sub-agent) in its capacity
as such, or against any Related Party acting for the Administrative Agent (or
any such sub-agent) in connection with such capacity.  For purposes of this
Section, a Lender’s “pro rata share” shall be determined based upon its share of
the sum of the total Commitments or Loans at the time (or most recently
outstanding and in effect).

(d)To the fullest extent permitted by applicable law, (i) the Borrower shall not
assert, or permit any of its Affiliates or Related Parties to assert, and the
Borrower hereby waives, any claim against any Indemnitee for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), except to the extent such claims result from the gross
negligence, bad faith or willful misconduct of such Indemnitee or of any of its
Related Parties or a material breach of the obligations of such Indemnitee or
any of its Related Parties under the Loan Documents (in each case, as determined
by a court of competent jurisdiction in a final and nonappealable judgment), and
(ii) no party hereto shall assert, or permit any of its Affiliates or other
Related Parties to assert, and each hereby waives, any claim against any other
party, or any of their Affiliates or any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or the use of the proceeds
thereof, provided that nothing in this clause (ii) shall diminish obligations of
the Borrower under paragraphs (a) and (b) of this Section.

(e)All amounts due under this Section shall be payable within 30 days after
written demand therefor, together with customary backup documentation in
reasonable detail.

Section 9.04Successors and Assigns.  

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby,

64

 

--------------------------------------------------------------------------------

 

except that (i) other than as provided in Section 6.03, the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section), any Arranger and, to the extent expressly contemplated hereby, the
sub-agents of the Administrative Agent and the Related Parties of the
Administrative Agent, any Arranger and any Lender) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) of this Section,
any Lender may assign and delegate to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment or Loan at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld, delayed or
conditioned) of:

(A)the Borrower; provided that (x) no consent of the Borrower shall be required
(1) in case of a Lender that is a Farm Credit Lender, for an assignment by such
Lender to any of its Affiliates that is also a Farm Credit Lender, (2) in case
of a Lender that is not (and is not an Affiliate of) a Farm Credit Lender, for
an assignment to a Lender or an Affiliate of a Lender or (3) if an Event of
Default under clause (a), (b), (h) or (i) of Article VII has occurred and is
continuing, for any other assignment, and (y) it is understood and agreed that
the Borrower shall be deemed to act reasonably in withholding consent to (1) an
assignment that it expects will result in a reduction in patronage distributions
to the Borrower, except (other than in connection with assignments to an
Affiliate) if in connection with such assignment the assigning Lender shall have
delivered to the Borrower a Farm Credit Lender Transfer Certificate, or (2) an
assignment that would result in this Agreement no longer constituting a
“Replacement Credit Agreement” under (and as defined in) the Installment Note;
and

(B)the Administrative Agent.

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loan, the amount of the Commitment or Loan of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless each of the Borrower and the
Administrative Agent otherwise consents; provided that no such consent of the
Borrower shall be

65

 

--------------------------------------------------------------------------------

 

required if an Event of Default under clause (a), (b), (h) or (i) of Article VII
has occurred and is continuing;

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided that only one such processing and
recordation fee shall be payable in the event of simultaneous assignments from
any Lender or its Approved Funds to one or more other Approved Funds of such
Lender, provided further that the Administrative Agent may at its sole
discretion waive such processing and recordation fee;

(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws; and

(E)the assignee, if it shall be a Farm Credit Lender but not then a Lender,
shall deliver to the Borrower documents from such assignee that describe the
nature of the Farm Credit Equities in such assignee (or its designated
Affiliate) required to be acquired by the Borrower in such assignee pursuant to
Section 5.11, as well as applicable capitalization requirements.

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(v) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all the assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14, 2.15,
2.16 and 9.03).  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

(iv)The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each

66

 

--------------------------------------------------------------------------------

 

Assignment and Assumption delivered to it and records of the names and addresses
of the Lenders, and the Commitment of, and principal amount (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower and, as to entries pertaining to it, any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v)Upon receipt by the Administrative Agent of an Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee, if required under clause (C) of
paragraph (b)(ii) of this Section, and the documents referred to in clause (E)
of paragraph (b)(ii) of this Section, if applicable, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that the Administrative Agent shall not be
required to accept such Assignment and Assumption or so record the information
contained therein if the Administrative Agent reasonably believes that such
Assignment and Assumption lacks any written consent required by this Section,
provides for an assignment and delegation to a Defaulting Lender or is otherwise
not in proper form, it being acknowledged that the Administrative Agent shall
have no duty or obligation (and shall incur no liability) with respect to
obtaining (or confirming the receipt) of any such written consent or with
respect to the form of (or any defect in) such Assignment and Assumption, any
such duty and obligation being solely with the assigning Lender and the
assignee.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.  Each
assigning Lender and the assignee, by its execution and delivery of an
Assignment and Assumption, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section with
respect thereto (other than the consent of the Administrative Agent) have been
obtained and that such Assignment and Assumption is otherwise duly completed and
in proper form, and each assignee, by its execution and delivery of an
Assignment and Assumption, shall be deemed to have represented to the assigning
Lender and the Administrative Agent that such assignee is an Eligible
Assignee.  Any assignment by a Lender pursuant to this Section shall not in any
way constitute a novation, discharge, rescission, extinguishment or substitution
of any Indebtedness or other obligation so assigned, and any Indebtedness or
other obligation so assigned shall continue to be the same Indebtedness or other
obligation and not a new Indebtedness or other obligation.

(c)(i)Any Lender may, with the prior written consent of the Borrower (such
consent not to be unreasonably withheld, delayed or conditioned) but without the
consent of the Administrative Agent (except as set forth in paragraph (c)(iii)
of this Section), sell participations to one or more Persons (other

67

 

--------------------------------------------------------------------------------

 

than the Borrower, any Subsidiary, a Defaulting Lender or a natural person)
(“Participants”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and Loan);
provided that (A) no consent of the Borrower shall be required (1) in case of a
Lender that is a Farm Credit Lender, for a participation by such Lender to any
of its Affiliates that is also a Farm Credit Lender, (2) in case of a Lender
that is not (and is not an Affiliate of) a Farm Credit Lender, for any
participation, (3) if an Event of Default under clause (a), (b), (h) or (i) of
Article VII has occurred and is continuing, for any other participation, or (4)
for any participation to a Farm Credit Lender set forth on Schedule 9.04, it
being understood and agreed that the Borrower shall be deemed to act reasonably
in withholding consent to (x) a participation that it expects will result in a
reduction in patronage distributions to the Borrower, except (other than in
connection with a participation to an Affiliate) if in connection with such
participation the selling Lender shall have delivered to the Borrower a Farm
Credit Lender Transfer Certificate, or (y) a participation that would result in
this Agreement no longer constituting a “Replacement Credit Agreement” under
(and as defined in) the Installment Note, (B) such Lender’s obligations under
this Agreement shall remain unchanged, (C) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (D) subject to Section 9.04(c)(iii), the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall, subject to Section 9.04(c)(iii), provide that such Lender
shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that (x) such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or modification of this Agreement that requires the consent of
each directly affected Lender pursuant to clause (i), (ii) or (iii) of the first
proviso to Section 9.02(b) and directly adversely affects such Participant and
(y) no other agreement with respect to any amendment, waiver or modification of
this Agreement may exist between such Lender and such Participant.  The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.14,
2.15 and 2.16 (subject to the requirements and limitations therein, including
the requirements under Section 2.16(f) (it being understood that the
documentation required under Section 2.16(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (x) agrees to be subject to the provisions of
Sections 2.17 and 2.18 as if it were an assignee under paragraph (b) of this
Section and (y) shall not be entitled to receive any greater payment under
Section 2.14 or 2.16, with respect to any participation, than its participating
Lender would have been entitled to receive, unless the sale of the participation
to such Participant is made with the Borrower’s prior written consent.  Each
Lender that sells a participation agrees, at the Borrower’s request and expense,
to use reasonable efforts to cooperate with the Borrower to effectuate the
provisions of Section 2.18(b) with respect to any

68

 

--------------------------------------------------------------------------------

 

Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.17(c) as though it were
a Lender.

(i)Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement or any other Loan Document (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other obligations under this Agreement or any other Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as such) shall have no responsibility for
maintaining a Participant Register.

(ii)Notwithstanding anything in this Section 9.04 to the contrary, any Farm
Credit Lender that (A) (1) has purchased a participation in the minimum amount
of $10,000,000 on or after the Effective Date, (2) is, by written notice to the
Borrower and the Administrative Agent (“Voting Participant Notification”),
designated by the selling Lender as being entitled to be accorded the rights of
a Voting Participant hereunder, (3) receives the prior written consent of the
Borrower (to the extent such consent is required for the sale of the
participation pursuant to Section 9.04(c)(i)) to become a Voting Participant and
(4) receives the prior written consent of the Administrative Agent to become a
Voting Participant or (B) is set forth as a Voting Participant on Schedule 9.04,
shall be entitled to vote (and the voting rights of the selling Lender shall be
correspondingly reduced), on a dollar for dollar basis, as if such Participant
were a Lender, on any matter requiring or allowing a Lender to provide or
withhold its consent, or to otherwise vote on any proposed action (any Farm
Credit Lender so entitled to vote being called a “Voting Participant”).  To be
effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (x) state the full name, as well as all contact information
required of an assignee as set forth in Exhibit A hereto and (y) state the
dollar amount of the participation purchased.  The Borrower and the
Administrative Agent shall be entitled to conclusively rely on information
contained in notices delivered pursuant to this paragraph.

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement or the other Loan Documents to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other reserve bank, and this
Section shall not apply to any such

69

 

--------------------------------------------------------------------------------

 

pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 9.05Survival.  All covenants, agreements, representations and warranties
made by the Borrower in this Agreement and the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, any Arranger, any
Lender or any Affiliate of any of the foregoing may have had notice or knowledge
of any Default or incorrect representation or warranty at the time this
Agreement or any other Loan Document is executed and delivered or any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.14,
2.15, 2.16 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

Section 9.06Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents, the membership agreements (or similar agreements) with the
Borrower required by a Farm Credit Lender in connection with the purchase of
Farm Credit Equities pursuant to Section 5.11 and any separate letter agreement
with respect to fees or the syndication of the credit facility provided for
herein constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof, including any commitment
advices delivered in connection with the credit facility established
hereunder.  Except as provided in Article IV, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of all the other parties hereto, and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging shall
be effective as delivery of a manually executed counterpart of this Agreement.

Section 9.07Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each Affiliate of any Lender is hereby authorized at
any time and

70

 

--------------------------------------------------------------------------------

 

from time to time, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) or other amounts at any time held and other
obligations (in whatever currency) at any time owing by such Lender or by such
an Affiliate to or for the credit or the account of the Borrower against any of
and all the obligations then due of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
the Borrower are owed to a branch, office or Affiliate of such Lender different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness.  The rights of each Lender, and each Affiliate of any of the
foregoing, under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or Affiliate may have.  Each
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give notice shall
not affect the validity of such setoff and application.

Section 9.09Governing Law; Jurisdiction; Consent to Service of Process.  

(a)This Agreement shall be governed by, and construed in accordance with, the
law of the State of New York.

(b)Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each party
hereto hereby irrevocably and unconditionally agrees that all claims arising out
of or relating to this Agreement or any other Loan Document brought by it or any
of its Affiliates shall be brought, and shall be heard and determined,
exclusively in such New York State or, to the extent permitted by law, in such
Federal court.  Each party hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and, notwithstanding the foregoing, may
be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

(c)Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section.  Each party hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

(d)Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 9.01.  Nothing in this Agreement or any other
Loan Document will affect the right of any party hereto to serve process in any
other manner permitted by law.

71

 

--------------------------------------------------------------------------------

 

Section 9.10WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

Section 9.11Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12Confidentiality.  Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Related Parties, including
accountants, legal counsel and other agents and advisors on a need-to-know
basis, it being understood that the Persons to whom such disclosure is made will
be informed of the confidential nature of such Information and instructed to
keep such Information confidential in accordance with the terms of this Section
or be subject to a professional obligation of confidentiality (and the
Administrative Agent or such Lender, as applicable, shall be responsible for
their compliance herewith), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) (in which case (other than in the case
of a bank audit), the Administrative Agent or such Lender, as the case may be,
agrees to inform the Borrower promptly thereof to the extent lawfully permitted
to do so and to the extent practicable under the circumstances), (c) to the
extent required by applicable law or by any subpoena or similar legal process
(in which case, the Administrative Agent or such Lender, as the case may be,
shall inform the Borrower promptly thereof to the extent lawfully permitted to
do so and, to the extent practicable under the circumstances, prior to such
disclosure), (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies under this Agreement or any other Loan Document or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing confidentiality undertakings substantially similar to those
of this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its Related
Parties) to any swap or derivative transaction relating to the Borrower or any
Subsidiary and its obligations, (g) on a confidential basis to the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the credit facility provided for herein, (h) with
the consent of the Borrower or (i) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender or any Affiliate
of any of the foregoing on a nonconfidential

72

 

--------------------------------------------------------------------------------

 

basis from a source other than the Borrower or any of its Related Parties.  For
purposes of this Section, “Information” means all information received from the
Borrower or any of its Related Parties relating to the Borrower or any
Subsidiary or their businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by or on behalf of the Borrower and other than information
pertaining to the terms of this Agreement routinely provided by arrangers to
data service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.  It is agreed that, notwithstanding
the restrictions of any prior confidentiality agreement binding on the
Administrative Agent or any Arranger, such parties may disclose Information as
provided in this Section.

Section 9.13Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 9.14USA PATRIOT Act Notice.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with such Act.

Section 9.15No Fiduciary Relationship.  The Borrower, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Borrower
and the Subsidiaries, on the one hand, and the Administrative Agent, the Lenders
and their Affiliates, on the other hand, will have a business relationship that
does not create, by implication or otherwise, any fiduciary duty on the part of
the Administrative Agent, the Lenders or their Affiliates, and no such duty will
be deemed to have arisen in connection with any such transactions or
communications.  The Administrative Agent, the Arrangers, the Lenders and their
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of the Borrower and the Subsidiaries, and none of the Administrative Agent, the
Arrangers, the Lenders or their Affiliates has any obligation to disclose any of
such interests to the Borrower or any of its Subsidiaries.

73

 

--------------------------------------------------------------------------------

 

Section 9.16Non-Public Information.  

(a)Each Lender acknowledges that all information, including requests for waivers
and amendments, furnished by or on behalf of the Borrower or the Administrative
Agent pursuant to or in connection with, or in the course of administering, this
Agreement will be syndicate-level information, which may contain MNPI.  Each
Lender represents to the Borrower and the Administrative Agent that (i) it has
developed compliance procedures regarding the use of MNPI and that it will
handle MNPI in accordance with such procedures and applicable law, including
Federal, state and foreign securities laws, and (ii) it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain MNPI in accordance with its compliance procedures and applicable
law, including Federal, state and foreign securities laws.

(b)The Borrower and each Lender acknowledge that, if information furnished by
the Borrower pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through the Platform, (i) the
Administrative Agent may post any information that the Borrower has indicated as
containing MNPI solely on that portion of the Platform designated for Private
Side Lender Representatives and (ii) if the Borrower has not indicated whether
any information furnished by it pursuant to or in connection with this Agreement
contains MNPI, the Administrative Agent reserves the right to post such
information solely on that portion of the Platform designated for Private Side
Lender Representatives.  The Borrower agrees to use commercially reasonable
efforts to identify all information provided to the Administrative Agent by or
on behalf of the Borrower that is suitable to be made available to Public Side
Lender Representatives, and the Administrative Agent shall be entitled to rely
on any such designation by the Borrower without liability or responsibility for
the independent verification thereof.

Section 9.17Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among theany such parties
hereto, each party hereto acknowledges that any liability of any EEAAffected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEAthe applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and

 

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEAAffected Financial Institution, its parent
entityundertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be

74

 

--------------------------------------------------------------------------------

 

accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEAthe applicable
Resolution Authority.

 

Section 9.18Acknowledgement Regarding Replacement Credit Agreement under
Installment Note.  Each Lender that is also a lender or participant under the
Secured Financing Agreement, dated as of December 20, 2013, among MeadWestvaco
Timber Note Holding Company II, LLC, Northwest Farm Credit Services, PCA, as
administrative agent, and the lenders party thereto, hereby acknowledges its
understanding and agreement that (a) as of the Effective Date, this Agreement
constitutes a “Replacement Credit Agreement” for all purposes of the Amended and
Restated Installment Note dated December 16, 2013, as amended as of April 28,
2016, of the Borrower (the “Installment Note”), and (b) none of the changes to
any of the covenants or representations and warranties set forth in this
Agreement compared to the covenants and representations and warranties set forth
in the Existing Credit Agreement is material and adverse to the interests of
such Lender.  The Borrower hereby concurs with, and agrees to, the foregoing
acknowledgements and agreements.  The parties hereto further acknowledge and
agree that (i) notwithstanding any Section or paragraph numbering set forth
herein, for purposes of the Installment Note, Section 5.02 hereof shall be
deemed to be numbered “Section 5.05(a)”, Section 5.03(a) hereof (including the
proviso set forth in Section 5.03) shall be deemed to be numbered “Section
5.01(a)”, Section 5.11 hereof shall be deemed to be numbered “Section 5.12”,
Article VI hereof shall be deemed to be numbered “Section 6.01”, Section 6.03
hereof shall be deemed to be numbered “Section 6.01(c)”, Section 6.04 hereof
shall be deemed to be numbered “Section 6.01(d)” and Section 6.05 hereof shall
be deemed to be numbered “Section 6.01(e)” and (ii) so long as the Installment
Note is outstanding and no Event of Default under clause (a), (b), (h) or (i) of
Article VII has occurred and is continuing, any successor Administrative Agent
under this Agreement shall be required to be a Farm Credit Lender.  

Section 9.19Certain ERISA Matters.  

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any Restricted Subsidiary, that at least one of the following is and
will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments or this Agreement;

 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving

75

 

--------------------------------------------------------------------------------

 

insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement;

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement; or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)In addition, unless either (i) clause (i) in paragraph (a) of this Section is
true with respect to a Lender or (ii) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in
paragraph (a) of this Section, such Lender further (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, each Arranger and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any Restricted Subsidiary,
that none of the Administrative Agent, any Arranger and their respective
Affiliates is a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Commitments and this Agreement (including in connection with
the reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

 

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

[Signature pages follow]

 

 

76

 

--------------------------------------------------------------------------------

EXHIBIT F

to the Term Loan Agreement

[FORM OF] Cost of Funds True-Up Certificate

Reference is made to the Term Loan Agreement dated as of July 24, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Weyerhaeuser Company, a Washington corporation (the
“Borrower”), the Lenders party thereto and Northwest Farm Credit Services, PCA,
as Administrative Agent (in such capacity, the “Administrative
Agent”).  Capitalized terms used but not otherwise defined herein shall have the
meanings specified in the Credit Agreement.

The undersigned officer of the Administrative Agent hereby certifies as of the
date hereof, in such capacity and not in a personal capacity and without
personal liability, as follows:

1.As of _____________ [insert applicable date that is the third-year anniversary
of the Effective Date or each one-year anniversary of the Effective Date
thereafter (or on such other date approximately preceding any such anniversary
as the Arrangers, the Administrative Agent and the Borrower may agree), as
applicable] (the “Applicable Reset Reference Point”), and pursuant to the
calculations set forth on Annex A hereto, the Current Cost of Funds is [  ]
basis points, which represents an [increase/decrease] of [  ] basis points
compared to the Effective Date Cost of Funds.

2.Pursuant to Section 2.14(g) of the Credit Agreement, LIBOR shall be
[increased/decreased] by [  ] basis points, which [increase/decrease] shall
commence from and as of the Applicable Reset Reference Point and shall remain in
effect until the next Reset Reference Point; provided that in no event shall
LIBOR for any Interest Period be reduced below zero.

3.The calculations set forth on Annex A hereto are true and accurate as of the
Applicable Reset Reference Point.

 

EXHIBIT F-1

 

 

 

--------------------------------------------------------------------------------

 

The foregoing certifications are made and delivered on [  ], pursuant to
Section 2.14(g) of the Credit Agreement.

NORTHWEST FARM CREDIT SERVICES, PCA, as Administrative Agent

 

 

By:

Name:

Title:

 

EXHIBIT F-2

 

 

--------------------------------------------------------------------------------

ANNEX A TO

COST OF FUNDS TRUE-UP CERTIFICATE

As of [  ] (the “Applicable Reset Reference Point”).

 

(Amounts in basis points)1

1.  Effective Date Cost of Funds: (a) – (b) =

[___]

(a)LIBOR Floating Note Rate as of the date that is two Business Days prior to
the Effective Date:

[___]

(b)LIBOR for an Interest Period of one month as of the date that is two Business
Days prior to the Effective Date:

[___]

2.  Current Cost of Funds: (a) - (b) =

[___]

(a)LIBOR Floating Note Rate2 as of the date that is two Business Days prior to
the Applicable Reset Reference Point:

[___]

(b)LIBOR for an Interest Period of one month as of the date that is two Business
Days prior to the Applicable Reset Reference Point:

[___]

3.  Cost of Funds Differential: (a) compared to (b) =

[___]

[Increase/Decrease]

(a)Effective Date Cost of Funds:

[___]

(b)Current Cost of Funds:

[___]

 

 

 

 

1 

If (a) is less than (b) for Line 1 and/or Line 2, reflect as a negative number.

2 

For purposes hereof, “LIBOR Floating Note Rate” means, as of any date of
determination, the estimated funding cost (not the actual sale price), including
standard underwriting fees, for new one-year debt securities, indexed to the
one-month LIBOR Screen Rate issued by the Farm Credit Funding Corporation into
the primary market based on market observations on such date indicated at
approximately 9:30 a.m., Eastern time; it being understood that such indications
represent the Farm Credit Funding Corporation’s best estimate of the cost of new
debt issuances based on a combination of daily surveys of selected farm credit
selling group members (participating bond dealers) and ongoing monitoring of the
fixed income markets for actual, recent, primary market issuance by other
government-sponsored institutions of similar bonds and notes and pricing within
related derivative markets, particularly the interest rate swap
market.  Historical information on such funding costs is available, for the
prior week, on the Farm Credit Funding Corporation’s website
(http://www.farmcreditfunding.com/ffcb_live/fundingCostIndex.html) under the
“Output” tab of the most recent spreadsheet.

 